Exhibit 10.1

 

EXECUTION COPY

 

 

CREDIT AGREEMENT



 

CHEVRON PHILLIPS CHEMICAL COMPANY LLC,
a Borrower,



 

CHEVRON PHILLIPS CHEMICAL COMPANY LP,
a Borrower,



 

BARCLAYS BANK PLC,
Administrative Agent,

 

 

THE ROYAL BANK OF SCOTLAND plc,
Syndication Agent,

 

 

SUMITOMO MITSUI BANKING CORPORATION

 

THE BANK OF NOVA SCOTIA

 

and,

 

THE BANK OF TOKYO-MITSUBISHI, LTD.
Co-Documentation Agents

 

Dated as of July 30, 2004



 

 

BARCLAYS CAPITAL,
as Co-Lead Arranger and Co-Book Manager

 

THE ROYAL BANK OF SCOTLAND plc,
as Co-Lead Arranger and Co-Book Manager

 

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT, dated as of July 30, 2004, among CHEVRON PHILLIPS CHEMICAL
COMPANY LLC, a Delaware limited liability company (the “LLC”), CHEVRON PHILLIPS
CHEMICAL COMPANY LP, a Delaware limited partnership which is wholly-owned,
indirectly, by the LLC (the “LP”; and together with the LLC, the “Borrowers”
and, each, a “Borrower”), the several lenders from time to time parties to this
Agreement (collectively, the “Lenders”; individually, a “Lender”), BARCLAYS BANK
PLC, as administrative agent (the “Administrative Agent”), THE ROYAL BANK OF
SCOTLAND plc, as syndication agent (the “Syndication Agent”), and Sumitomo
Mitsui Banking Corporation, The Bank of Nova Scotia and The Bank of
Tokyo-Mitsubishi, Ltd., as co-documentation agents (each a “Co-Documentation
Agent” and together the “Co-Documentation Agents”).

 

The parties hereto hereby agree as follows:

 

SECTION 1.  DEFINITIONS

 

1.1          Defined Terms.  As used in this Agreement, the following terms
shall have the following meanings:

 

“ABR”: when used in reference to any Loan or borrowing, refers to whether such
Loan, or the Loans comprising such borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Administrative Agent”: as defined in the preamble.

 

“Administrative Agent-Related Person”: as defined in subsection 8.3.

 

“Affiliate”: as to any Person, any other Person that, directly or indirectly, is
in control of, is controlled by, or is under common control with, such Person. 
For purposes of this definition, “control” of a Person means the power, directly
or indirectly, either to (a) vote 10% or more of the securities having ordinary
voting power for the election of directors (or persons performing similar
functions) of such Person or (b) direct or cause the direction of the management
and policies of such Person, whether by contract or otherwise.

 

“Agent’s/Arranger’s Fees”: as defined in subsection 2.9(c).

 

“Agreement”: this Credit Agreement, as amended, supplemented or otherwise
modified from time to time.

 

“Alternate Base Rate”: for any day, a rate per annum equal to the greater of (a)
the Prime Rate in effect on such day or (b) the Federal Funds Effective Rate in
effect on such day plus ½ of 1%.  Any change in the Alternate Base Rate due to a
change in the Prime Rate or the Federal Funds Effective Rate shall be effective
from and including the effective date of such change in the Prime Rate or the
Federal Funds Effective Rate, respectively. “Federal Funds Effective Rate”: as
used in this definition, for any day, the weighted average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers, as published on the next succeeding Business Day by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average (rounded upwards, if necessary, to

 

--------------------------------------------------------------------------------


 

the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.  “Prime Rate”: as used in this definition,
the rate of interest per annum publicly announced from time to time by Barclays
Bank PLC as its “prime rate” in New York City. Such “prime rate” is a rate set
by Barclays Bank PLC, based upon various factors, including Barclays Bank PLC’s
cost and desired return, general economic conditions and other factors, and is
used as a reference point for pricing some loans, which may be priced at, above,
or below such announced rate.  Any change in such rate announced by Barclays
Bank PLC, shall take effect at the opening of business on the day specified in
the public announcement of such change.

 

“Applicable Commitment Fee Rate”: the “Applicable Commitment Fee Rate”
determined in accordance with the Pricing Grid.

 

“Applicable Eurodollar Margin”: for each Eurodollar Loan, the applicable rate
per annum set forth on the Pricing Grid.

 

“Applicable Utilization Fee Rate”: the “Applicable Utilization Fee Rate”
determined in accordance with the Pricing Grid.

 

“Assignment and Acceptance”: an Assignment and Acceptance, substantially in the
form of Exhibit B; collectively, the “Assignments and Acceptances”.

 

“Available Commitment”: as to any Lender, at a particular time, an amount equal
to the excess, if any, of (a) the amount of such Lender’s Commitment at such
time, minus (b) the aggregate unpaid principal amount at such time of all Loans
of such Lender, and minus (c) an amount equal to such Lender’s Commitment
Percentage of the aggregate unpaid principal amount at such time of all Same Day
Loans, provided that for purposes of calculating Available Commitments for
purposes of subsection 2.9(a), such amount under clauses (b) and (c) consisting
of Same Day Loans shall be zero; collectively, the “Available Commitments”.

 

“Benefited Lender”: as defined in Section 9.7.

 

“Borrower(s)”: as defined in the preamble.

 

“Borrowing Date”: any Business Day specified in a notice pursuant to subsection
2.3 as a date on which a Borrower requests the Lenders to make Loans hereunder.

 

“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in New York City or Houston, Texas, are authorized or required
by law to close, provided, that with respect to notices and determinations in
connection with, and payments of principal and interest on, Eurodollar Loans,
such day is also a day for trading by and between banks in Dollar deposits in
the interbank eurodollar market.

 

“Capital Stock”: with respect to any Person, any and all shares, interests,
participations, rights in or other equivalents in the equity interests (however
designated) in such Person, and any warrants or options exercisable for,
exchangeable for or convertible into such an equity interest in such Person.

 

2

--------------------------------------------------------------------------------


 

“ChevronTexaco”: ChevronTexaco Corporation, a Delaware corporation.

 

“Closing Date”: July 30, 2004.

 

“Code”: the Internal Revenue Code of 1986, as amended from time to time.

 

“Co-Documentation Agent”: as defined in the preamble.

 

“Co-Lead Arranger”: means either Barclays Capital, the investment banking
division of Barclays Bank PLC or The Royal Bank of Scotland plc, each a Co-Lead
Arranger and together the “Co-Lead Arrangers”).

 

“Commitment”: as to any Lender, its obligation to make Loans to the Borrowers
pursuant to subsection 2.1 and to make or participate in Same Day Loans pursuant
to subsection 2.4, in each case in an aggregate amount not to exceed at any one
time outstanding the amount set forth opposite such Lender’s name on Schedule I,
as such amount may change from time to time as provided herein; provided that
the Commitments shall not at any time exceed $800,000,000 in the aggregate;
collectively, the “Commitments”; provided further, that the Commitments with
respect to Same Day Loans shall not at any time exceed $100,000,000 in the
aggregate.

 

“Commitment Fee”: as defined in subsection 2.9(a); collectively, the “Commitment
Fees”.

 

“Commitment Percentage”: at a particular time, as to any Lender, the percentage
of the aggregate Commitments in effect at such time constituted by such Lender’s
Commitment.

 

“Commitment Period”: the period from and including the Closing Date to but not
including the Termination Date or such earlier date as all the Commitments shall
terminate as provided herein.

 

“Commitment Utilization Percentage”: on any day the percentage equivalent to a
fraction (a) the numerator of which is the sum of the aggregate outstanding
principal amount of the Loans, and (b) the denominator of which is the sum of
the aggregate Commitments (or, on any day after termination of the Commitments
pursuant to Section 7, the aggregate Commitments in effect immediately preceding
such termination).

 

“Common Stock”: of any Person means Capital Stock of such Person that does not
rank prior, as to the payment of dividends or as to the distribution of assets
upon any voluntary or involuntary liquidation, dissolution or winding-up of such
Person, to shares of Capital Stock of any other class of such Person.

 

“Confidential Information”: as defined in subsection 9.4.

 

“ConocoPhillips”: ConocoPhillips, a Delaware corporation.

 

“Consolidated Net Assets”: at any date, the total amount (without duplication)
of assets of the LLC and its Subsidiaries after deducting therefrom (a) all
current liabilities (without duplication) of the LLC and its Subsidiaries
(excluding any thereof which are by their terms

 

3

--------------------------------------------------------------------------------


 

extendible or renewable at the option of the LLC or the applicable Subsidiary,
as the case may be, to a time more than 12 months after the time as of which the
amount thereof is being computed), and (b) total prepaid expenses and deferred
charges of the LLC and its Subsidiaries.

 

“Debt”: as to any Person, at any date, without duplication, (i) all obligations
of such Person for borrowed money, (ii) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments, (iii) all obligations
of such Person to pay the deferred purchase price of property or services,
except trade accounts payable arising in the ordinary course of business, (iv)
all obligations of such Person as lessee under capital leases, and (v) all Debt
of others Guaranteed by such Person.

 

“Default”: any of the events specified in Section 7, whether or not any
requirement for the giving of notice, the lapse of time, or both, or any other
condition, has been satisfied.

 

“Dollars” and “$”: dollars in lawful currency of the United States of America.

 

“Early Commitment Termination Date”: as defined in subsection 2.5(b).

 

“EDGAR”: as defined in subsection 5.2(a).

 

“Environmental Laws”: mean any and all principles of common law and any and all
laws, statutes, ordinances, rules, regulations, orders, decrees, judgments,
injunctions or binding agreements of any Governmental Authority pertaining to
the protection or reclamation of the natural environment or to Hazardous
Materials in any and all jurisdictions in which the Borrowers and their
Subsidiaries own property or conduct business, including, without limitation,
the Clean Air Act, the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, the Federal Water Pollution Control Act, the Occupational
Safety and Health Act of 1970, the Resource Conservation and Recovery Act of
1976, the Safe Drinking Water Act, the Toxic Substances Control Act, the
Hazardous & Solid Waste Amendments Act of 1984, the Superfund Amendments and
Reauthorization Act of 1986, the Hazardous Materials Transportation Act, the Oil
Pollution Act of 1990, any state or local laws implementing or substantially
equivalent to the foregoing federal laws, and all other environmental
conservation or protection laws, all as amended from time to time.

 

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.

 

“ERISA Affiliate”: any trade or business (whether or not incorporated) that,
together with either Borrower, is treated as a single employer under Section 414
of the Code.

 

“ERISA Event”: (a) any “reportable event”, as defined in Section 4043 of ERISA
or the regulations issued thereunder with respect to a Plan (other than an event
for which the 30-day notice period is waived under the regulations); (b) the
existence with respect to any Plan of an “accumulated funding deficiency” (as
defined in Section 412 of the Code or Section 302 of ERISA), whether or not
waived; (c) the filing pursuant to Section 412(d) of the Code or Section 303(d)
of ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan; (d) the incurrence by either Borrower or any of its ERISA
Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan; (e) the receipt by either

 

4

--------------------------------------------------------------------------------


 

Borrower or any ERISA Affiliate from the PBGC or a plan administrator of any
notice relating to an intention to terminate any Plan or Plans or to appoint a
trustee to administer any Plan; (f) the incurrence by either Borrower or any of
its ERISA Affiliates of any liability with respect to the withdrawal or partial
withdrawal from any Plan or Multiemployer Plan; or (g) the receipt by either
Borrower or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from either Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

 

“Eurodollar”: when used in reference to any Loan or borrowing, refers to whether
such Loan, or the Loans comprising such borrowing, are bearing interest at a
rate determined by reference to the Eurodollar Rate.

 

“Eurodollar Rate”: with respect to an Interest Period pertaining to any
Eurodollar Loan, the rate of interest determined on the basis of the rate for
deposits in Dollars for a period equal to such Interest Period commencing on the
first day of such Interest Period appearing on Page 3750 of the Telerate screen
as of 11:00 A.M., London time, two Business Days prior to the beginning of such
Interest Period.  In the event that such rate does not appear on such page of
the Telerate screen (or otherwise on the Telerate Service), the “Eurodollar
Rate” with respect to such Eurodollar borrowing for such Interest Period shall
be the average of the rates at which dollar deposits of $5,000,000 and for a
maturity comparable to such Interest Period are offered by the principal London
offices of the Reference Banks (or, if any Reference Bank does not at the time
maintain a London office, the principal London office of any affiliate of such
Reference Bank) for immediately available funds in the London interbank market
at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period.

 

“Event of Default”: means any of the events described in Section 7.

 

“Excess Utilization Day”: each day on which the Commitment Utilization
Percentage exceeds 50%.

 

“Fee Letters”: as defined in subsection 2.9(c).

 

“GAAP”: generally accepted accounting principles in the United States of America
as in effect from time to time.

 

“Governmental Authority”: any nation or government, any state or other political
subdivision thereof and any entity exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to government.

 

“Guarantee”: as to any Person, any obligation, contingent or otherwise, of such
Person directly or indirectly guaranteeing any Debt or other obligation of any
other Person and, without limiting the generality of the foregoing, any
obligation, direct or indirect, contingent or otherwise, of such Person (i) to
purchase or pay (or advance or supply funds for the purchase or payment of) such
Debt or other obligation (whether arising by virtue of partnership arrangements,
by agreement to keep-well, to purchase assets, goods, securities or services, to
take-or-pay, or to maintain financial statement conditions or otherwise) or (ii)
entered into for the

 

5

--------------------------------------------------------------------------------


 

purpose of assuring in any other manner the obligee of such Debt or other
obligation of the payment thereof or to protect such obligee against loss in
respect thereof (in whole or in part), provided that the term “Guarantee” shall
not include endorsements for collection or deposit in the ordinary course of
business or performance, surety and similar bonds or completion guarantees
provided in the ordinary course of business.  The term “Guarantee” used as a
verb has a corresponding meaning.

 

“Hazardous Materials”: means (a) any chemicals, materials or substances defined
or as included in the definition of “hazardous substances,” “hazardous
materials,” “toxic substances,” or words of similar import, under any
Environmental Law; (b) radioactive materials (other than naturally occurring
radioactive materials below threshold regulated levels), asbestos in any form
that is or could be friable, polychlorinated biphenyls, radon, mercury,
lead-based paint; and (c) regulated constituents or substances in concentrations
or levels that exceed numeric or risk-based standards established pursuant to
Environmental Laws.

 

“Highest Lawful Rate”: with respect to each Lender, the maximum nonusurious
interest rate, if any, that at any time or from time to time may be contracted
for, taken, reserved, charged or received with respect to any Loan hereunder or
on other amounts, if any, due to such Lender pursuant to this Agreement or any
Note under applicable law.  “Applicable law”: as used in this definition, with
respect to each Lender, that law in effect from time to time that permits the
charging and collection by such Lender of the highest permissible lawful,
nonusurious rate of interest on the transactions herein contemplated including,
without limitation, the laws of each State that may be held to be applicable,
and of the United States of America, if applicable.

 

“Interest Payment Date”: (a)  as to any ABR Loan, the last day of each March,
June, September and December, (b) as to any Eurodollar Loan in respect of which
the applicable Borrower has selected an Interest Period of one, two or three
months, the last day of such Interest Period, (c) as to any Eurodollar Loan in
respect of which the applicable Borrower has selected an Interest Period longer
than 3 months, each date which is three months, or a whole multiple thereof,
from the first day of such Interest Period and the last day of such Interest
Period, and (d) with respect to any Same Day Loan, the last day of each Interest
Period.

 

“Interest Period”: (a) with respect to any Eurodollar Loan:

 

(i)    initially, the period commencing on the Borrowing Date or conversion
date, as the case may be, with respect to such Eurodollar Loan and ending one,
two, three or six months thereafter, as selected by the applicable Borrower in
its notice of borrowing or notice of conversion, as the case may be, given
pursuant to subsection 2.3 or 2.7, respectively; and

 

(ii)   thereafter, each period commencing on the last day of the next preceding
Interest Period applicable to such Eurodollar Loan, and ending one, two, three
or six months thereafter, as selected by the applicable Borrower in its notice
of continuation given pursuant to subsection 2.7;

 

(b)           with respect to any ABR Loan, the period commencing on the
Borrowing Date or conversion date, as the case may be, with respect to such ABR
Loan and ending on the

 

6

--------------------------------------------------------------------------------


 

day next preceding the date on which such ABR Loan is converted into a
Eurodollar Loan pursuant to subsection 2.7;

 

(c)           with respect to any Same Day Loan, the period commencing on the
Borrowing Date with respect to such Same Day Loan and ending on a Business Day
not later than 15 days after such Borrowing Date as selected by the applicable
Borrower in its notice of borrowing or if the applicable Borrower does not
specify an Interest Period in its notice of borrowing, ending on the first
Business Day after such Borrowing Date;

 

provided, that all of the foregoing provisions relating to Interest Periods are
subject to the following:

 

(i)            if any Interest Period would otherwise end on a day which is not
a Business Day, that Interest Period shall be extended to the next succeeding
Business Day, unless, with respect to Eurodollar Loans, the result of such
extension would be to carry such Interest Period into another calendar month in
which event such Interest Period shall end on the immediately preceding Business
Day;

 

(ii)           any Interest Period pertaining to a Eurodollar Loan that begins
on the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of a calendar month; and

 

(iii)          notwithstanding anything to the contrary in this definition of
“Interest Period”, any Interest Period that would otherwise extend beyond the
Termination Date shall end on the Termination Date.

 

“Investment Grade Rating”: ratings of at least BBB- by S&P (with not less than a
stable outlook) and Baa3 by Moody’s.

 

“Joint Venture”: any Person in which either Borrower or any Subsidiary owns an
equity interest, but which is not a Subsidiary of either Borrower.

 

“Lender”: as defined in the preamble hereto; collectively, the “Lenders”. 
Unless the context otherwise requires, the term “Lenders” includes the Same Day
Lender.

 

“Lien”: with respect to any asset, any mortgage, lien, pledge, charge, security
interest or encumbrance of any kind in respect of such asset.  For the purposes
of this Agreement, a Borrower or any Subsidiary shall be deemed to own subject
to a Lien any asset which it has acquired or holds subject to the interest of a
vendor or lessor under any conditional sale agreement, capital lease or other
title retention agreement relating to such asset.

 

“LLC”: as defined in the preamble.

 

“Loans”: any loan made by a Lender (including the Same Day Lender) hereunder;
each, a “Loan”.

 

“LP”: as defined in the preamble.

 

7

--------------------------------------------------------------------------------


 

“Material Subsidiary”: at any time, any Subsidiary which as of such time meets
the definition of a “significant subsidiary” contained as of the date hereof in
Regulation S-X of the Securities and Exchange Commission.

 

“Money Market Rate”: for any Interest Period, with respect to any Same Day Loan,
the fixed rate of interest per annum quoted by the Administrative Agent to the
applicable Borrower to be the fixed rate of interest for such Same Day Loan at
approximately 3:00 P.M., New York City time, on the relevant Borrowing Date.

 

“Moody’s”: Moody’s Investors Service, Inc., and its successors.

 

“Multiemployer Plan”: a multiemployer plan as defined in Section 4001(a)(3) of
ERISA.

 

“Non-Recourse Debt”: the Debt of any Joint Venture, provided that in all
circumstances recourse of the creditor, or any agent trustee, receiver, or other
person acting on behalf of such creditor in respect of such Debt, for the
payment of such Debt or any judgment in respect thereof is limited to the assets
of such Joint Venture.

 

“Non-U.S. Lender”: as defined in subsection 2.16(b).

 

“Note”: as defined in subsection 2.2(e); collectively, the “Notes”.

 

“Participant”: as defined in subsection 9.6(b).

 

“Permitted Encumbrances”: (a) Liens imposed by law for taxes that are not yet
due or are being contested in compliance with subsection 5.1; (b) carriers’,
warehousemen’s, mechanics’, materialmen’s, repairmen’s and other like Liens
imposed by law, arising in the ordinary course of business and securing
obligations that are not overdue by more than 30 days or are being contested in
compliance with subsection 5.1; (c) pledges and deposits made in the ordinary
course of business in compliance with workers’ compensation, unemployment
insurance and other social security laws or regulations; (d) deposits to secure
the performance of bids, trade contracts, leases, statutory obligations, surety
and appeal bonds, performance bonds and other obligations of a like nature, in
each case in the ordinary course of business; (e) easements, zoning
restrictions, rights-of-way and similar encumbrances on real property imposed by
law or arising in the ordinary course of business that do not secure any
monetary obligations and do not materially detract from the value of the
affected property or interfere with the ordinary conduct of business of the
Borrowers or any of their respective Subsidiaries; (f) any Lien arising out of
judgments or awards against a Borrower or any Subsidiary with respect to which
such Borrower or such Subsidiary at the time shall be prosecuting an appeal or
proceedings for review and with respect to which it shall have secured a stay of
execution pending such appeal or proceedings for review to the extent such
proceeding has not resulted in an Event of Default under subsection 7(i); and
(g) Liens not otherwise covered by clauses (a) - (f) inclusive which are
incidental to the conduct of the business of the Borrowers and their
Subsidiaries or the ownership of their assets which do not in the aggregate
materially detract from the value of such assets or materially impair their use
in the operation of such Borrower’s or such Subsidiary’s business; provided that
the term “Permitted Encumbrances” shall not include any Lien securing Debt.

 

8

--------------------------------------------------------------------------------


 

“Person”: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

 

“PBGC”: the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Plan”: any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which either Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Pricing Grid”: the Pricing Grid attached hereto as Annex A.

 

“Prior 364-Day Credit Agreement”: as defined in subsection 4.1(i)(i).

 

“Prior Three-Year Credit Agreement”: as defined in subsection 4.1(i)(ii).

 

“Purchasing Lender”: as defined in subsection 9.6(c).

 

“Reference Banks”: Barclays Bank PLC and such other banks acceptable to the
Borrowers designated by the Administrative Agent from time to time.

 

“Register”: as defined in subsection 9.6(d).

 

“Required Lenders”: at a particular time, (a) prior to the Termination Date,
Lenders, the Commitment Percentages of which aggregate more than 50%, and (b) if
the Commitments have been terminated and there are Loans outstanding, Lenders
holding Loans aggregating more than 50% of the aggregate outstanding principal
amount of Loans.

 

“S&P”: Standard & Poor’s Ratings Service, a division of the McGraw-Hill
Companies, Inc., and its successors.

 

“Same Day Lender”: Barclays Bank PLC, in its capacity as lender of Same Day
Loans hereunder.

 

“Same Day Loan”: a Loan made pursuant to subsection 2.4.

 

“Senior Debt”: the LLC’s and LP’s joint and several senior unsecured, non-credit
enhanced, long term debt for which a rating has been established by Moody’s
and/or S&P as provided in the Pricing Grid.

 

“Subsidiary”: as to each Borrower, any corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other

 

9

--------------------------------------------------------------------------------


 

Persons performing similar functions are at the time directly or indirectly
owned by such Borrower.

 

“Successor”: as defined in subsection 6.2.

 

“Syndication Agent”: as defined in the preamble.

 

“Termination Date”: July 29, 2009.

 

“Tranche”: the collective reference to Eurodollar Loans, the Interest Periods
with respect to all of which begin on the same date and end on the same later
date (whether or not the Loans comprising any such Tranche were originally made
on the same day).

 

“Transferee”: as defined in subsection 9.4.

 

“Transfer Effective Date”: as defined in each Assignment and Acceptance.

 

“Type”: as to any Loan its nature as a Eurodollar Loan, an ABR Loan or a Same
Day Loan.

 

“Voting Stock”: any class or classes of Capital Stock pursuant to which the
holders thereof have the general voting power under ordinary circumstances to
elect at least a majority of the board of directors, managers or trustees of any
Person (irrespective of whether or not, at the time, stock of any other class or
classes shall have, or might have, voting power by reason of the happening of
any contingency).

 

1.2          Other Definitional Provisions.  (a)  Unless otherwise specified
therein, all terms defined in this Agreement shall have the defined meanings
when used in any Notes or any certificate or other document made or delivered
pursuant hereto.

 

(b)           As used herein and in any Notes, and any certificate or other
document made or delivered pursuant hereto, accounting terms relating to each
Borrower and its respective Subsidiaries not defined in subsection 1.1 and
accounting terms partly defined in subsection 1.1, to the extent not defined,
shall have the respective meanings given to them under GAAP.

 

(c)           The words “hereof,” “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement, and section, subsection,
schedule and exhibit references are to this Agreement unless otherwise
specified.

 

(d)           The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.

 

SECTION 2.  AMOUNT AND TERMS OF COMMITMENTS

 

2.1          Commitment.  (a) Subject to the terms and conditions hereof, each
Lender severally agrees to make Loans to the Borrowers from time to time during
the Commitment Period in an aggregate principal amount at any one time
outstanding which, when added to such

 

10

--------------------------------------------------------------------------------


 

Lender’s Commitment Percentage of the outstanding Same Day Loans, does not
exceed the amount of such Lender’s then current Commitment; provided, that the
aggregate amount of the Loans outstanding shall not at any time exceed the
aggregate amount of the Commitments.  During the Commitment Period, each
Borrower may use the Commitments by borrowing, prepaying the Loans in whole or
in part, and reborrowing, all in accordance with the terms and conditions
hereof.

 

(b)           The Loans may from time to time be (i) Eurodollar Loans, (ii) ABR
Loans, (iii) a combination thereof, or (iv) Same Day Loans, as determined by the
applicable Borrower, and notified to the Administrative Agent in accordance with
subsection 2.3, 2.4 or 2.7; provided, that no Loan shall be made as a Eurodollar
Loan after the day that is one month prior to the Termination Date.

 

2.2          Repayment of Loans; Evidence of Debt.  (a)  The Borrowers, jointly
and severally, hereby unconditionally promise to pay to the Administrative Agent
for the account of each Lender the then unpaid principal amount of the Loans of
such Lender on the Termination Date (or such earlier date on which the Loans
become due and payable pursuant to Section 7).  The Borrowers, jointly and
severally, hereby unconditionally promise to the Same Day Lender to pay the then
unpaid principal amount of each Same Day Loan on the earlier of the Termination
Date and the first Business Day after the Borrowing Date for such Same Day Loan
or, if an Interest Period was selected in the applicable Borrower’s notice of
borrowing for such Same Day Loan, the last day of such Interest Period.  The
Borrowers, jointly and severally, hereby further agree to pay interest on the
unpaid principal amount of the Loans from time to time outstanding from the date
hereof until payment in full thereof at the rates per annum, and on the dates,
set forth in subsection 2.10.

 

(b)           Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing indebtedness of each Borrower to such Lender
resulting from each Loan of such Lender from time to time, including the amounts
of principal and interest payable and paid to such Lender from time to time
under this Agreement.

 

(c)           The Administrative Agent shall maintain the Register pursuant to
subsection 9.6(d) in which shall be recorded with respect to each Borrower (i)
the amount of each Loan made hereunder, the Type thereof and each Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from such Borrower to each Lender hereunder
and (iii) both the amount of any sum received by the Administrative Agent
hereunder from such Borrower and each Lender’s share thereof.

 

(d)           The entries made in the Register and the accounts of each Lender
maintained pursuant to subsection 2.2(b) shall, to the extent permitted by
applicable law, be prima facie evidence of the existence and amounts of the
obligations of each Borrower therein recorded; provided, however, that the
failure of any Lender or the Administrative Agent to maintain the Register or
any such account, or any error therein, shall not in any manner affect the
obligation of the Borrowers to repay (with applicable interest) the Loans made
to either Borrower by such Lender in accordance with the terms of this
Agreement.

 

11

--------------------------------------------------------------------------------


 

(e)           The Borrowers agree that, upon the request to the Administrative
Agent by any Lender, the Borrowers will execute and deliver to such Lender a
promissory note of the Borrowers evidencing the Loans of such Lender,
substantially in the form of Exhibit A with appropriate insertions as to date
and principal amount (a “Note”).

 

2.3          Procedure for Revolving Credit Borrowing.  (a)  Each Borrower may
borrow under the Commitments during the Commitment Period on any Business Day;
provided, that the applicable Borrower shall give the Administrative Agent
irrevocable written notice, substantially in the form of Exhibit F hereto, (i)
prior to 12:00 P.M., New York City time, three Business Days prior to the
requested Borrowing Date, in the case of Eurodollar Loans and (ii) prior to
12:00 P.M., New York City time, on the requested Borrowing Date, in the case of
ABR Loans, specifying (A) the amount to be borrowed, (B) the requested Borrowing
Date, (C) whether the borrowing is to be a Eurodollar Loan, an ABR Loan, or a
combination thereof and (D) the length of the Interest Period for each
Eurodollar Loan included in such notice.  If no election as to the Type of
borrowing is specified, then the requested borrowing shall be an ABR borrowing.
If no Interest Period is specified with respect to any requested Eurodollar
borrowing, then the Interest Period shall be deemed to be one month.  Each
Eurodollar or ABR borrowing under the Commitments shall be in an aggregate
principal amount of the lesser of (1) $10,000,000 or a whole multiple of
$1,000,000 in excess thereof, and (2) the then Available Commitments.

 

(b)           Upon receipt of such notice from the applicable Borrower, the
Administrative Agent shall promptly notify each Lender thereof (but in any event
no later than (i) the date of receipt of such notice from such Borrower in the
case of Eurodollar Loans and (ii) 2:00 P.M., New York City time, on the
requested Borrowing Date in the case of ABR Loans).  Each Lender will make the
amount of its pro rata share of each borrowing available to the Administrative
Agent for the account of such Borrower at the office of the Administrative Agent
set forth in subsection 9.2 prior to (i) 4:00 P.M., New York City time, in the
case of ABR Loans, and (ii) 12:00 P.M., New York City time, in the case of
Eurodollar Loans on the Borrowing Date requested by such Borrower in funds
immediately available to the Administrative Agent in Dollars.  The proceeds of
all Loans will then be made available to such Borrower by the Administrative
Agent by crediting the account of such Borrower on the books of the
Administrative Agent, or such other account of such Borrower as shall have been
designated by such Borrower to the Administrative Agent.

 

(c)           Unless the Administrative Agent shall have been notified in
writing by any Lender prior to a proposed Borrowing Date that such Lender will
not make available to the Administrative Agent the amount which would constitute
its Commitment Percentage of the borrowing on such Borrowing Date, the
Administrative Agent may assume that such Lender has made such amount available
to the Administrative Agent on such Borrowing Date, and the Administrative Agent
may, in reliance upon such assumption, make available to the applicable Borrower
an amount equal to such Lender’s Commitment Percentage of the borrowing on such
Borrowing Date.  The Administrative Agent shall notify such Borrower as promptly
as practicable if such Lender’s Commitment Percentage of such borrowing is not
made available to the Administrative Agent on such Borrowing Date.  If such
amount is made available to the Administrative Agent on a date after such
Borrowing Date, such Lender shall pay to the Administrative Agent on demand an
amount equal to the product of (i) the daily average overnight federal funds
rate during such period as quoted by the Administrative Agent, times (ii)

 

12

--------------------------------------------------------------------------------


 

the amount of such Lender’s Commitment Percentage of such borrowing (minus the
amount, if any, which such Lender has made available to the Administrative
Agent), times (iii) a fraction the numerator of which is the number of days that
elapse from and including such Borrowing Date to the date on which such Lender’s
Commitment Percentage of such borrowing shall have become immediately available
to the Administrative Agent and the denominator of which is 360.  A certificate
of the Administrative Agent submitted to any Lender with respect to any amounts
owing under this subsection 2.3(c) shall be prima facie evidence of the accuracy
of the information set forth therein, absent manifest error.  If such Lender’s
Commitment Percentage of such borrowing is not in fact made available to the
Administrative Agent by such Lender within three Business Days of such Borrowing
Date, the Administrative Agent shall be entitled to recover the amount of such
Lender’s Commitment Percentage of such borrowing (minus the amount, if any,
which such Lender had made available to the Administrative Agent) on demand from
such Borrower with interest thereon (i) for the period from and including such
Borrowing Date to the date one day after such demand, at a rate per annum equal
to the daily average overnight federal funds rate during such period as quoted
by the Administrative Agent and calculated on the basis of a 360-day year for
the actual days elapsed and (ii) thereafter, at the rate per annum applicable to
ABR Loans hereunder.  Nothing contained in this subsection 2.3(c) shall
prejudice in any manner whatsoever any right or remedy of such Borrower against
such Lender.

 

2.4          Same Day Loans.  (a)  Subject to the terms and conditions set forth
herein, the Same Day Lender agrees to make Same Day Loans to the Borrowers from
time to time during the Commitment Period, in an aggregate principal amount at
any time outstanding that will not result in (i) the aggregate principal amount
of outstanding Same Day Loans exceeding $100,000,000 or (ii) the aggregate
principal amount of outstanding Loans exceeding $800,000,000.  Borrowings of
Same Day Loans under the Commitments shall be in an aggregate principal amount
of not less than (1) $1,000,000, and (2) not greater than the then Available
Commitments with respect to Same Day Loans.  With respect to borrowings of Same
Day Loans in excess of $1,000,000, any such excess amount shall be in a whole
multiple of $100,000.  Within the foregoing limits and subject to the terms and
conditions set forth herein, each Borrower may borrow, prepay and reborrow Same
Day Loans.

 

(b)           To request a Same Day Loan, a Borrower shall notify the
Administrative Agent of such request by telephone (confirmed by telecopy in a
form substantially the same as Exhibit H), not later than 12:00 P.M., New York
City time, on the day of a proposed Same Day Loan.  Each such notice shall be
irrevocable and shall specify the requested date (which shall be a Business
Day), amount of the requested Same Day Loan and any Interest Period selected. 
The Administrative Agent will promptly advise the Same Day Lender of any such
notice received from such Borrower.  The Same Day Lender shall make each Same
Day Loan available to such Borrower by means of a credit to the general deposit
account of such Borrower with the Same Day Lender by 3:00 P.M., New York City
time, on the requested date of such Same Day Loan.  Subject to subsection
2.4(c), each payment (including each prepayment) by either Borrower on account
of Same Day Loans shall be made to the Same Day Lender for the Same Day Lender’s
sole account.

 

(c)           The Same Day Lender may by written notice given to the
Administrative Agent not later than 1:00 P.M., New York City time, on any
Business Day require the Lenders to acquire participations on such Business Day
in all or a portion of the Same Day Loans

 

13

--------------------------------------------------------------------------------


 

outstanding.  Such notice shall specify the aggregate amount of Same Day Loans
in which Lenders will participate.  Promptly upon receipt of such notice, the
Administrative Agent will give notice thereof to each Lender, specifying in such
notice such Lender’s Commitment Percentage of such Same Day Loan or Loans.  Each
Lender hereby absolutely and unconditionally agrees, upon receipt of notice as
provided above, to pay to the Same Day Lender, such Lender’s Commitment
Percentage of such Same Day Loan or Loans.  Each Lender acknowledges and agrees
that its obligation to acquire participations in Same Day Loans pursuant to this
paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever. 
Each Lender shall comply with its obligation under this paragraph by wire
transfer of immediately available funds by 3:00 P.M., New York City time, on the
date of receipt of the notice referenced above, to the account of the Same Day
Lender most recently designated by it for such purpose by notice to the
Lenders.  The Administrative Agent shall notify the Borrower of any
participations in any Same Day Loan acquired pursuant to this paragraph, and
thereafter payments in respect of such Same Day Loan shall be made to the
Administrative Agent and not to the Same Day Lender.  Any amounts received by
the Same Day Lender from the Borrower (or other party on behalf of the Borrower)
in respect of a Same Day Loan after receipt by the Same Day Lender of the
proceeds of a sale of participations therein shall be promptly remitted to the
Administrative Agent; any such amounts received by the Administrative Agent
shall be promptly remitted by the Administrative Agent to the Lenders that shall
have made their payments pursuant to this paragraph and to the Same Day Lender,
as their interests may appear.  The purchase of participations in a Same Day
Loan pursuant to this paragraph shall not relieve the Borrowers of any default
in the payment thereof.  Notwithstanding the foregoing, a Lender shall not have
any obligation to acquire a participation in a Same Day Loan pursuant to this
paragraph if an Event of Default shall have occurred and be continuing at the
time such Same Day Loan was made and such Lender shall have notified the Same
Day Lender in writing, at least one Business Day prior to the time such Same Day
Loan was made, that such Event of Default has occurred and that such Lender will
not acquire participations in Same Day Loans made while such Event of Default is
continuing.

 

2.5          Termination or Reduction of Commitments.  (a)  The Borrowers shall
have the right, upon not less than five Business Days’ written notice to the
Administrative Agent, to terminate the Commitments or, from time to time, to
reduce the amount thereof; provided, that no such termination or reduction shall
be permitted if, after giving effect thereto and to any prepayments of the Loans
made on the effective date thereof, the then outstanding principal amount of the
Loans would exceed the amount of the Commitments then in effect.  Any such
reduction shall be in an amount of $10,000,000, or a whole multiple of
$5,000,000 in excess thereof, and shall reduce permanently the amount of such
Commitments then in effect.

 

(b)           Unless an Event of Default has occurred and is continuing, the
Borrowers shall have the right, in their sole discretion, to terminate the
Commitment of any Lender by giving the Administrative Agent and such Lender a
written notice setting forth its election and a termination date (the “Early
Commitment Termination Date”), which date shall not be earlier than 30 days
after the date on which such notice has been given, except as otherwise provided
in subsections 2.14(c), 2.15 and 2.16(f).  On the Early Commitment Termination
Date, such Lender’s Commitment shall terminate and the Borrowers shall (i)
prepay all of such Lender’s

 

14

--------------------------------------------------------------------------------


 

outstanding Loans together with interest thereon accrued to such Early
Commitment Termination Date and any amounts payable pursuant to subsection 2.17,
(ii) pay all Commitment Fees accrued to such Early Commitment Termination Date
with respect to such Lender’s Commitment and (iii) pay all amounts then owing to
such Lender pursuant to subsections 2.14, 2.16, 2.17 and 9.5 for which demand
has been made to the Borrowers prior to such Early Commitment Termination Date. 
Upon termination of such Lender’s Commitment in accordance with this subsection
2.5(b), such Lender shall cease to be a party hereto subject to the provisions
of subsection 8.7.

 

(c)           In the event that the Borrowers elect to terminate the Commitment
of any Lender pursuant to subsection 2.5(b), the Borrowers shall have the right,
in their sole discretion, upon notice to the Administrative Agent, to request
one or more Lenders or Purchasing Lenders, or to seek another lender, to
acquire, pursuant to subsection 9.6(c), such terminated Commitment and all
amounts owing to such Lender in respect of its Loans hereunder; provided,
however, that if such terminated Commitments are in the aggregate greater than
15% of the then aggregate Commitments, the Borrowers will replace such
terminated Lender or Lenders with one or more replacement lenders (which may be
a Lender or Lenders) which will acquire on the date of such termination,
pursuant to subsection 9.6(c), an amount of such terminated Commitment or
Commitments, as applicable, which will result in the then aggregate Commitments,
after giving effect to such acquisition, being at least 85% of the aggregate
Commitments as of the Closing Date (as the same may be reduced pursuant to
subsection 2.5(a), but excluding any reductions pursuant to subsection 2.5(b)).

 

2.6          Optional and Mandatory Prepayments.  (a)  Optional Prepayments. 
The Borrowers may at any time and from time to time prepay the Loans, in whole
or in part, without premium or penalty upon (i) in the case of Eurodollar Loans,
at least three Business Days’ irrevocable written notice to the Administrative
Agent, specifying the date and amount of prepayment and whether the prepayment
is of Eurodollar Loans or a combination of Eurodollar Loans and ABR Loans, and
if a combination thereof, the amount of prepayment allocable to each, (ii) in
the case of ABR Loans, at least one Business Day’s irrevocable written notice to
the Administrative Agent, specifying the date and amount of prepayment and (iii)
in the case of Same Day Loans, upon irrevocable written notice to the
Administrative Agent received no later than 12:00 P.M. on the day of such
prepayment, specifying the date and amount of prepayment.  Upon receipt of such
notice the Administrative Agent shall promptly notify each Lender thereof.  If
such notice is given, the payment amount specified in such notice shall be due
and payable on the date specified therein, together with any interest thereon
accrued to such prepayment date and any amounts payable pursuant to subsection
2.17.

 

(b)           Mandatory Prepayments.  If, after giving effect to any termination
or reduction of the Commitments pursuant to subsection 2.5, the aggregate
outstanding principal amount of the Loans exceeds the Commitments as so reduced,
the Borrowers shall, simultaneously with any such termination or reduction of
the Commitments pay or prepay an amount equal to such excess together with
interest thereon accrued to such date of payment or prepayment and any amount
payable pursuant to subsection 2.17.

 

2.7          Conversion and Continuation Options.  (a)  Each Borrower may elect
from time to time to convert its Eurodollar Loans to ABR Loans by giving the
Administrative Agent

 

15

--------------------------------------------------------------------------------


 

prior irrevocable notice, in a form substantially the same as Exhibit I, of such
election by 12:00 P.M., New York City time, on a Business Day; provided, that
any such conversion of Eurodollar Loans may only be made on the last day of an
Interest Period with respect thereto.  Each Borrower may elect from time to time
to convert its ABR Loans to Eurodollar Loans by giving the Administrative Agent
at least three Business Days’ prior irrevocable notice of such election.  Any
such notice of conversion to Eurodollar Loans shall specify the length of the
Interest Periods therefor.  Upon receipt of any such notice the Administrative
Agent shall promptly notify each Lender thereof.  All or any part of the
outstanding Eurodollar Loans and ABR Loans may be converted as provided herein;
provided, that no Loan may be converted into a Eurodollar Loan when any Event of
Default has occurred and is continuing if the Administrative Agent, upon the
request of the Required Lenders, shall determine not to permit such conversions.

 

(b)           Any Eurodollar Loans may be continued as such upon the expiration
of the then current Interest Period with respect thereto by the applicable
Borrower giving notice, in a form substantially the same as Exhibit I, to the
Administrative Agent, in accordance with the appropriate notification provisions
therefor set forth in subsection 2.7(a), of the length of the next Interest
Period to be applicable to such Loans; provided, that if the applicable Borrower
shall fail to give any required notice as described above in this paragraph,
such Loans shall automatically be continued as Eurodollar Loans with an Interest
Period of one month; provided, further, that no Eurodollar Loan may be continued
as such when any Event of Default has occurred and is continuing if the
Administrative Agent, upon the request of the Required Lenders, shall determine
not to permit such continuations; and further provided, that if such
continuation is not permitted pursuant to the preceding proviso, such Loans
shall automatically be converted to ABR Loans.

 

(c)           This subsection 2.7 shall not apply to Same Day Loans, which may
not be converted or continued.

 

2.8          Maximum Number of Tranches.  All conversions and continuations of
Loans outstanding at any one time hereunder and all selections of Interest
Periods hereunder shall be in such amounts and be made pursuant to such
elections so that, after giving effect thereto, there shall be no more than 15
Tranches.

 

2.9          Fees.  (a)  The Borrowers agree to pay to the Administrative Agent
for the ratable account of each Lender a commitment fee (the “Commitment Fee”)
from and including the first day of the Commitment Period to the Termination
Date or such earlier date as all the Commitments shall terminate as provided
herein, at the rate per annum equal to the Applicable Commitment Fee Rate on the
average daily amount of the Available Commitment of such Lender during the
period for which payment is made.  Such Commitment Fees shall be payable
quarterly in arrears on the last Business Day of each March, June, September and
December and on the Termination Date or such earlier date as the Commitment of
such Lender shall terminate as provided herein, commencing on the first of such
dates to occur after the Closing Date.

 

(b)           The Borrowers agree to pay to the Administrative Agent for the
ratable account of each Lender, a utilization fee (a “Utilization Fee”) at a
rate per annum equal to the Applicable Utilization Fee Rate for each Excess
Utilization Day on the outstanding Loans of such Lender on such Excess
Utilization Day during the period for which payment is made.  Such

 

16

--------------------------------------------------------------------------------


 

Utilization Fees shall be payable quarterly in arrears on the last Business Day
of each March, June, September and December and on the Termination Date or such
earlier date as the Commitment of such Lender shall terminate as provided
herein, commencing on the first of such dates to occur after the Closing Date.

 

(c)           The Borrowers agree to pay to the Administrative Agent and the
Co-Lead Arrangers, for their own respective accounts, the applicable fees
heretofore agreed in writing pursuant to the respective fee letters each dated
as of June 3, 2004 (each a “Fee Letter” and collectively, the “Fee Letters”)
between the Borrowers and the Administrative Agent and the Co-Lead Arrangers, as
applicable (any such fees, the “Agent’s/Arranger’s Fees”). The Borrowers agree
to pay to the Administrative Agent for the respective accounts of the Lenders,
pro rata according to their Commitment amounts, an upfront fee in an amount set
forth in the applicable Fee Letter.

 

2.10        Interest Rate.  (a) Each Eurodollar Loan shall bear interest for the
Interest Period applicable thereto on the unpaid principal amount thereof at a
rate per annum equal to the Eurodollar Rate determined for such Interest Period
plus the Applicable Eurodollar Margin.

 

(b)           Each Same Day Loan shall bear interest on the unpaid principal
amount thereof at a rate per annum equal to the Money Market Rate plus the
Applicable Eurodollar Margin; provided, however, that, at any time as there
shall be a Same Day Loan outstanding past the date such Same Day Loan is due and
payable or there shall have occurred and be continuing an Event of Default, each
Same Day Loan as to which the Lenders shall have acquired participations
pursuant to subsection 2.4(c) shall bear interest from and after the earlier of
(i) the date after which such Same Day Loan is due and payable or (ii) the date
on which such Event of Default shall have occurred, in each case at a rate per
annum equal to the Alternate Base Rate.

 

(c)           Each ABR Loan shall bear interest at a rate per annum equal to the
Alternate Base Rate.

 

(d)           If all or a portion of the principal amount of or any interest on
any Loan shall not be paid when due (without regard to any applicable grace
periods, whether at the stated maturity, by acceleration or otherwise), such
overdue amount shall, without limiting the rights of any Lender under Section 7,
bear interest at a rate per annum equal to the rate which would otherwise be
applicable pursuant to subsection 2.10(a), (b) or (c), as applicable, plus 2%,
in each case from the date of nonpayment until paid in full (as well after as
before judgment).

 

(e)           Interest on each Loan shall be payable in arrears on each Interest
Payment Date with respect thereto.

 

2.11        Computation of Interest and Fees.  (a) Interest in respect of the
ABR Loans shall be calculated on the basis of a 365 (or 366, as the case may be)
day year for the actual days elapsed.  Interest in respect of Eurodollar Loans,
Same Day Loans, Commitment Fees, Utilization Fees, and other amounts owing shall
be calculated on the basis of a 360 day year for the actual days elapsed.  The
Administrative Agent shall as soon as practicable notify the Borrowers and the
Lenders of each determination of a Eurodollar Rate.  Any change in the interest
rate on a Loan resulting from a change in the Alternate Base Rate or the
Applicable

 

17

--------------------------------------------------------------------------------


 

Eurodollar Margin shall become effective as of the opening of business on the
day on which such change in the Alternate Base Rate is announced or such
Applicable Eurodollar Margin changes as provided herein, as the case may be. 
The Administrative Agent shall as soon as practicable notify the Borrowers and
the Lenders of the effective date and the amount of each such change.

 

(b)           Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement shall be conclusive and binding on
the Borrowers and the Lenders in the absence of manifest error.  Upon the
request of a Borrower, the Administrative Agent shall deliver to the Borrowers a
statement showing the determination of any interest rate pursuant to subsections
2.10(a), (b) or (c), as applicable.

 

2.12        Inability to Determine Interest Rate.  In the event that prior to
the first day of any Interest Period with respect to a Eurodollar Loan:

 

(i)            the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Eurodollar Rate for such Interest Period; or

 

(ii)           the Administrative Agent shall have received notice prior to the
first day of such Interest Period from the Required Lenders that the interest
rate determined pursuant to subsection 2.10(a) for such Interest Period does not
accurately reflect the cost to such Lenders (as conclusively certified by such
Lenders) of making or maintaining Eurodollar Loans during such Interest Period,

 

with respect to a Loan that is to be made as or converted to or continued as a
Eurodollar Loan, the Administrative Agent shall forthwith give telecopy or
telephonic notice of such determination to the Borrowers and each Lender at
least one day prior to the relevant Borrowing Date, conversion date or
continuation date for such Eurodollar Loan.  If such notice is given, any Loan
that is to be made as or converted to or continued as a Eurodollar Loan shall be
made as or converted to an ABR Loan.

 

2.13        Pro Rata Treatment and Payments.  (a) Except as provided by
subsection 2.4, each borrowing by either Borrower from the Lenders hereunder
and, except as otherwise provided by subsection 2.5(b), in the Fee Letter or by
subsection 2.9(c), each payment by either Borrower on account of any fee payable
hereunder in respect of the Commitments and any reduction of the Commitments of
the Lenders hereunder shall be made pro rata according to the respective
Commitment Percentages of the Lenders.  Except as otherwise provided in
subsections 2.4 and 2.5(b), each payment (including each prepayment) by either
Borrower on account of principal of and interest on the Loans shall be made pro
rata according to the respective outstanding principal amounts of the Loans then
held by the Lenders.

 

(b)           All payments (including prepayments) to be made by either
Borrowers hereunder and under any Notes on account of principal, interest and
fees shall be made prior to 3:00 PM, New York City time, on the date when due
without set-off or counterclaim and shall be made to the Administrative Agent
(except payments to be made directly to the Same Day Lender as expressly
provided in this Agreement), for the account of the Lenders (or, in the case of
payments made pursuant to subsection 2.5(b), for the account of each Lender
whose

 

18

--------------------------------------------------------------------------------


 

Commitment has been terminated pursuant to any such subsection or, in the case
of Agent’s/Arranger’s Fees, to the Administrative Agent or the Co-Lead Arrangers
as agreed in writing), at the Administrative Agent’s office set forth in
subsection 9.2, in lawful money of the United States of America and in
immediately available funds.  Any amounts received after such time on any date
may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon.  The Administrative Agent shall distribute such payments to
each Lender promptly upon receipt in like funds as received.

 

(c)           If at any time insufficient funds are received by and available to
the Administrative Agent to pay fully all amounts then due hereunder, such funds
shall be applied (i) first, towards payment of interest and fees then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of accrued interest and fees then due to such parties, and (ii) second,
towards payment of principal then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal then due to such
parties.

 

2.14        Increased Costs.  (a) If the adoption of any applicable law, rule or
regulation after the date of this Agreement, or any change in any law, rule or
regulation, or in the interpretation, application or administration thereof by
any Governmental Authority, central bank or comparable agency charged with the
interpretation, application or administration thereof after the date of this
Agreement, or compliance by any Lender with any request or directive (whether or
not having the force of law) of any such authority, central bank or comparable
agency made after the date of this Agreement shall impose, modify or deem
applicable any reserve, special deposit or similar requirement (including,
without limitation, any such requirement imposed by the Board of Governors of
the Federal Reserve System or any Person or Persons performing similar functions
with respect to a foreign bank) against assets of, deposits with or for the
account of, or credit extended by, any Lender which are not otherwise included
in the determination of the applicable Eurodollar Rate hereunder, or shall
impose any other condition (including, without limitation, any assessment for
deposit insurance under any applicable laws) regarding this Agreement; and the
result of any of the foregoing is to increase the cost to such Lender, by an
amount which such Lender deems to be material, of making, converting into,
continuing or maintaining extensions of credit or to reduce any amount
receivable hereunder, in each case, in respect of its Eurodollar Loans, then, in
any such case, the Borrowers shall promptly pay such Lender, upon its demand,
any additional amounts necessary to compensate such Lender for such additional
cost or reduced amount receivable.

 

(b)           If any Lender shall have determined reasonably and in good faith
that the adoption of any law, rule, regulation or guideline regarding capital
adequacy after the date of this Agreement, or any change in any of the foregoing
after the date of this Agreement or in the interpretation or administration of
any of the foregoing by any Governmental Authority, central bank or comparable
agency charged with the interpretation or administration thereof after the date
of this Agreement, or compliance by such Lender (or any lending office of such
Lender) with any request or directive regarding capital adequacy (whether or not
having the force of law) of any such Governmental Authority, central bank or
comparable agency after the date of this Agreement, has or would have the effect
of reducing the rate of return on such Lender’s capital or on the capital of
such Lender’s holding company as a consequence of its obligations hereunder to a
level below that which such Lender or such Lender’s holding company could

 

19

--------------------------------------------------------------------------------


 

have achieved but for this Agreement and such adoption, change or compliance
(taking into consideration such Lender’s policies and the policies of such
Lender’s holding company with respect to capital adequacy) by an amount which
such Lender deems to be material, then from time to time promptly after demand
by such Lender, the Borrowers shall pay to such Lender such additional amount or
amounts as will compensate such Lender or such Lender’s holding company for such
reduction.

 

(c)           If a Lender becomes entitled to claim any additional amounts
pursuant to this subsection 2.14, it shall promptly notify the Borrowers,
through the Administrative Agent, of the event by reason of which it has become
so entitled.  A certificate as to any additional amounts payable pursuant to
this subsection 2.14 and setting forth in reasonable detail the basis for such
claim, submitted by such Lender (through the Administrative Agent) to the
Borrowers, shall be conclusive in the absence of manifest error.  The Borrowers
shall pay such Lender the amount shown as due on any such certificate promptly
upon receipt thereof.  Failure or delay on the part of any Lender to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s right to demand such compensation; provided, that the Borrowers shall
not be required to compensate a Lender pursuant to this subsection 2.14 for any
increased costs or reductions incurred more than six months prior to the date
that such Lender notifies the Borrowers of such Lender’s intention to claim
compensation therefor and, if the circumstances giving rise to such increased
cost or reduction have a retroactive effect, then such six-month period shall be
extended to include the period of such retroactive effect.  Each Lender shall
designate a different lending office for funding or booking its Loans hereunder
or assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if such designation or assignment will avoid the need
for, or reduce the amount of, compensation pursuant to this subsection 2.14 and
will not, in the judgment of such Lender, be otherwise disadvantageous to such
Lender.  Upon receipt of notice from such Lender of a claim pursuant to this
subsection 2.14, the Borrowers may terminate such Lender’s Commitment pursuant
to subsection 2.5(b) upon three Business Days’ notice to the Administrative
Agent and such Lender unless such Lender shall have designated a different
lending office or assigned its rights and obligations hereunder to another of
its offices, branches or affiliates as provided in the preceding sentence.

 

2.15        Illegality.  Notwithstanding any other provision of this Agreement,
if any requirement of law or any change therein or in the interpretation or
application thereof shall make it unlawful for any Lender to make or maintain
Eurodollar Loans as contemplated by this Agreement, such Lender shall promptly
notify the Borrowers and the Administrative Agent thereof and the Commitment of
such Lender hereunder to make and continue Eurodollar Loans as such and convert
ABR Loans to Eurodollar Loans shall forthwith be suspended to the extent
required by law until such time as such Lender may again make and maintain
Eurodollar Loans.  To the extent required by law such Lender’s Loans then
outstanding as Eurodollar Loans, if any, shall be converted into ABR Loans on
the last day of the Interest Period therefor, or within such earlier period as
required by law, to the extent necessary to maintain such Lender’s Commitment
Percentage of outstanding Loans.  Such Lender shall designate a different
lending office for funding or booking its Eurodollar Loans or assign its rights
and obligations hereunder to another of its offices, branches or affiliates if
such designation or assignment will permit such Lender to lawfully make and
maintain Eurodollar Loans hereunder and will not, in the judgment of such
Lender, be otherwise disadvantageous to such Lender.  Upon receipt of notice
from such Lender

 

20

--------------------------------------------------------------------------------


 

as specified in the first sentence of this subsection 2.15, the Borrowers may
terminate such Lender’s Commitment pursuant to subsection 2.5(b) upon three
Business Days’ notice to the Administrative Agent unless such Lender shall have
designated a different lending office or assigned its rights and obligations
hereunder to another of its offices, branches or affiliates as provided in the
preceding sentence.

 

2.16        Taxes.  (a) Except as otherwise provided hereunder, payments made by
a Borrower, the Administrative Agent or any Lender under this Agreement and any
Notes shall be made free and clear of, and without reduction or withholding for
or on account of, any present or future income, stamp or other taxes, levies,
imposts, duties, charges, fees, deductions or withholdings, now or hereafter
imposed, levied, collected, withheld or assessed by any Governmental Authority
excluding, in the case of the Administrative Agent and each Lender, net income
and franchise taxes imposed on or withholdings required on payments made to the
Administrative Agent or such Lender by the jurisdiction under the laws of which
the Administrative Agent or such Lender is organized or any political
subdivision or taxing authority thereof or therein, or by any jurisdiction in
which such Lender’s lending office is located or any political subdivision or
taxing authority thereof or therein (all such non-excluded taxes, levies,
imposts, deductions, charges or withholdings being hereinafter called “Taxes”). 
If any Taxes are required to be withheld from any amounts payable to the
Administrative Agent or any Lender hereunder or under any Notes, the amounts so
payable to the Administrative Agent or such Lender shall be increased to the
extent necessary to yield to the Administrative Agent or such Lender (after
payment of all Taxes) interest or any such other amounts payable hereunder at
the rates or in the amounts specified in this Agreement and any Notes; provided,
that no such increase to the amounts payable hereunder shall be made or be
payable (i) to the extent that such Taxes are attributable to the failure of the
Administrative Agent or such Lender to comply with the requirements of
subsection 2.16(b) hereof or (ii) that are United States withholding taxes
imposed on amounts payable to such Lender at the time such Lender becomes a
party to this Agreement, except to the extent that such Lender’s assignor (if
any) was entitled, at the time of assignment, to receive additional amounts from
the Borrower with respect to such Taxes pursuant to this subsection 2.16(a).

 

(b)           Each Lender (or transferee) that is not a “U.S. Person” as defined
in Section 7701(a)(30) of the Code (a “Non-U.S. Lender”) shall deliver to the
Borrowers and the Administrative Agent (or, in the case of a Participant, to the
Lender from which the related participation shall have been purchased) two
copies of either U.S. Internal Revenue Service Form W-8BEN or Form W-8ECI, or,
in the case of a Non-U.S. Lender claiming exemption from U.S. federal
withholding tax under Section 871(h) or 881(c) of the Code with respect to
payments of “portfolio interest”, a statement substantially in the form of
Exhibit G and a Form W-8BEN, or any subsequent versions thereof or successors
thereto, properly completed and duly executed by such Non-U.S. Lender claiming
complete exemption from, or a reduced rate of, U.S. federal withholding tax on
all payments by the Borrowers under this Agreement and the Notes.  Such forms
shall be delivered by each Non-U.S. Lender on or before the later of (i) the
date it becomes a party to this Agreement (or, in the case of any Participant,
on or before the date such Participant purchases the related participation) or
(ii) prior to receipt by such Lender or Participant of any payment subject to
withholding under the Code.  In addition, each Non-U.S. Lender shall deliver
such forms promptly upon the obsolescence or invalidity of any form previously
delivered by such Non-U.S. Lender.  Each Non-U.S. Lender shall promptly notify
the

 

21

--------------------------------------------------------------------------------


 

Borrowers at any time it determines that it is no longer in a position to
provide any previously delivered certificate to the Borrowers (or any other form
of certification adopted by the U.S. taxing authorities for such purpose). 
Notwithstanding any other provision of this subsection 2.16(b), a Non-U.S.
Lender shall not be required to deliver any form pursuant to this subsection
2.16(b) that such Non-U.S. Lender is not legally able to deliver.

 

(c)           The applicable Borrower shall promptly send to the Administrative
Agent for its own account or for the account of any Lender, as the case may be,
a copy of an original official receipt received by such Borrower showing payment
to the proper taxing authority by such Borrower of any Taxes withheld.  If a
Borrower fails to withhold and pay over to the proper taxing authority any Taxes
when due or fails to remit to the Administrative Agent or any Lender the
required receipts or other required documentary evidence, the Borrowers shall
indemnify the Administrative Agent and any such Lender for any interest or
penalties that may become payable by the Administrative Agent or any Lender as a
result of any such failure.

 

(d)           Each Lender shall designate a different lending office for its
Loans or assign its rights and obligations hereunder to another of its offices,
branches or affiliates if such designation or assignment will avoid the need
for, or reduce the amount of, increased amounts payable pursuant to subsection
2.16(a) and will not, in the judgment of such Lender, be otherwise
disadvantageous to such Lender.

 

(e)           Each Borrower agrees to pay, indemnify, and hold each Lender and
the Administrative Agent harmless from any and all present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies arising from any payment made hereunder or from the execution, delivery
or enforcement of, or otherwise with respect to, this Agreement or any Notes.

 

(f)            If an amount payable by a Borrower hereunder for the account of
any Lender is increased pursuant to subsection 2.16(a), or the Borrowers become
liable to indemnify the Administrative Agent or any Lender under subsection
2.16(e), the Borrowers shall have the right to terminate the Commitment of such
Lender pursuant to subsection 2.5(b) upon three Business Days’ notice to the
Administrative Agent and such Lender unless such Lender shall have designated a
different lending office or assigned its rights and obligations hereunder to
another of its offices, branches or affiliates as provided in subsection
2.16(d).

 

2.17        Break Funding Payments.  In the event of: (a) the payment of any
principal of any Eurodollar Loan or Same Day Loan other than on the last day of
an Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion of any Eurodollar Loan other than on the last day
of the Interest Period applicable thereto, (c) the failure to borrow, convert,
continue or prepay any Loan on the date specified in any notice delivered
pursuant hereto, (d) the assignment of any Eurodollar Loan other than on the
last day of the Interest Period applicable thereto as a result of a request by
the Borrowers pursuant to subsections 2.5(b) or (c), then, in any such event,
the Borrowers shall compensate each Lender for the loss, cost and expense
attributable to such event.  The loss to any Lender attributable to any such
event shall be an amount determined by such Lender to be equal to the excess, if
any, of (i) the amount of interest that would have accrued to such Lender on the
amount so paid or not borrowed, continued or converted at a rate of interest
equal to the Eurodollar Rate for such

 

22

--------------------------------------------------------------------------------


 

Eurodollar Loan, for the period from the date of such payment or failure to
borrow, continue or convert to the last day (x) in the case of a payment other
than on the last day of the Interest Period for such Loan, of the then current
Interest Period for such Loan, or (y) in the case of such failure to borrow,
continue or convert, of the Interest Period for such Loan which would have
commenced on the date of such failure to borrow, continue or convert, over (ii)
the amount of interest which would have accrued to such Lender on such amount by
placing such amount on deposit for a comparable period with leading Lenders in
the London interbank market.  If a Lender becomes entitled to claim any amounts
pursuant to this subsection 2.17, it shall promptly notify the Borrowers,
through the Administrative Agent, of the event by reason of which it has become
so entitled.  A certificate as to any amounts payable pursuant to this
subsection 2.17 and setting forth in reasonable detail the basis for such claim,
submitted by such Lender (through the Administrative Agent) to the Borrowers,
shall be conclusive in the absence of manifest error.  The Borrowers shall pay
such Lender the amount shown as due on any such certificate promptly after
receipt thereof.

 

SECTION 3.  REPRESENTATIONS AND WARRANTIES

 

Each Borrower as to itself hereby represents and warrants to the Administrative
Agent and to each Lender that:

 

3.1          Existence and Power.  The LLC is a limited liability company duly
organized, validly existing and in good standing under the laws of the State of
Delaware, and has all limited liability company powers and all material
governmental licenses, authorizations, consents and approvals required to carry
on its business as now conducted.  The LP is a limited partnership duly
organized, validly existing and in good standing under the laws of the State of
Delaware, and has all partnership powers and all material governmental licenses,
authorizations, consents and approvals required to carry on its business as now
conducted.

 

3.2          Requisite and Governmental Authorization; Contravention.  The
execution, delivery and performance by such Borrower of this Agreement and any
Notes are within its limited liability company or partnership, as applicable,
powers, have been duly authorized by all necessary limited liability company or
partnership, as applicable, action, require no action by or in respect of, or
filing with, any Governmental Authority and do not contravene, or constitute a
breach or a default under, any provision of any applicable law, regulation or
order of any Governmental Authority, or (i) in the case of the LLC, its
Certificate of Formation, as amended, and the Second Amended and Restated
Limited Liability Company Agreement, as amended, (ii) in the case of the LP, its
Certificate of Limited Partnership and Agreement of Limited Partnership, as
amended, or (iii) in the case of both the LLC and the LP, any agreement,
judgment, injunction, order, decree or other instrument binding upon such
Borrower or resulting in the creation or imposition of any Lien on any asset of
such Borrower or any of its Subsidiaries.

 

3.3          Enforceability.  This Agreement and any Notes constitute the legal,
valid and binding obligation of such Borrower, enforceable against such Borrower
in accordance with their respective terms, subject, as to enforceability only,
to applicable bankruptcy, moratorium, insolvency or similar laws affecting the
rights of creditors generally and to general principles of equity.

 

23

--------------------------------------------------------------------------------


 

3.4          Litigation.  Neither Borrower nor any of their respective
Subsidiaries is a party to any, and there are no pending or, to Borrowers’
knowledge, threatened, legal, administrative, arbitral or other proceedings,
claims, actions or governmental or regulatory investigations of any nature
against or affecting either Borrower or any of its respective Subsidiaries that
(i) individually or in the aggregate, would reasonably be expected to materially
adversely affect the business, consolidated financial position or results of
operations of the Borrowers and their Subsidiaries taken as a whole or (ii) that
involve this Agreement or the transactions under this Agreement and could
reasonably be expected to adversely affect the enforceability of any material
provision of this Agreement.

 

3.5          Financial Statements; No Material Change.  (a) The consolidated
balance sheet of the LLC as of March 31, 2004, and the related consolidated
statement of operations, of members’ capital and of cash flows for the period
January 1, 2004 through March 31, 2004, copies of which have been presented to
the Lenders, present fairly, in all material respects, the financial condition
of the Borrowers and their Subsidiaries, taken as a whole, at March 31, 2004,
and the results of their operations and their cash flows for the period January
1, 2004 through March 31, 2004, respectively, in conformity with GAAP.

 

(b)           Since March 31, 2004, as reflected in (a) above, there has been no
material adverse change in the business, consolidated financial position or
results of operations of the Borrowers and their Subsidiaries taken as a whole.

 

3.6          Employee Benefit Plans.  No “Prohibited Transaction” (as such term
is defined in ERISA) has occurred or ERISA Event has occurred or is reasonably
expected to occur with respect to any “Employee Benefit Plans” (as such term is
defined in ERISA) of the LLC or any of its Subsidiaries or any ERISA Affiliate
which would reasonably be expected to materially adversely affect the business,
consolidated financial position or results of operations of the Borrowers and
their Subsidiaries taken as a whole.  No “Prohibited Transaction” under ERISA or
the Code which would have a material adverse effect on the business,
consolidated financial position or results of operations of the Borrowers and
their Subsidiaries taken as a whole has occurred with respect to the LLC or any
of its Subsidiaries or any ERISA Affiliate or will occur upon the issuance of
any Notes or the execution of this Agreement. The present value of all
accumulated benefit obligations under each Plan (based on the assumptions used
for purposes of Statement of Financial Accounting Standards No. 87) did not, as
of the date of the most recent financial statements reflecting such amounts,
exceed the fair market value of the assets of such Plan by an amount that could
reasonably be expected to result in a material adverse effect on the business,
consolidated financial position or results of operations of the Borrowers and
their Subsidiaries taken as a whole, and the present value of all accumulated
benefit obligations of all underfunded Plans (based on the assumption used for
purposes of Statement of Financial Accounting Standards No. 87) did not, as of
the date of the most recent financial statements reflecting such amounts, exceed
the fair market value of the assets of all such underfunded Plans by an amount
that could reasonably be expected to result in a material adverse effect on the
business, consolidated financial position or results of operations of the
Borrowers and their Subsidiaries taken as a whole.

 

3.7          Taxes.  The LLC and its Subsidiaries have filed all United States
federal income tax returns which are required to be filed by them.  The LLC and
its Subsidiaries have filed all

 

24

--------------------------------------------------------------------------------


 

United States federal information tax returns and all other material tax returns
which are required to be filed by them and their Subsidiaries and have paid,
where applicable, all taxes due pursuant to such returns or pursuant to any
assessment received by the LLC or any of its Subsidiaries, except (i) those
which are currently being contested in good faith by appropriate proceedings and
for which LLC or such Subsidiary, as applicable, would be liable for the
contested taxes if the appeal is unsuccessful and has set aside on its books
adequate reserves to the extent required by GAAP or (ii) where the failure to do
so, individually or in the aggregate, would not reasonably be expected to result
in a material adverse effect on the business, consolidated financial position or
results of operations of the LLC and its Subsidiaries taken as a whole. The
charges, accruals and reserves on the books of the LLC and its Subsidiaries in
respect of taxes or other governmental charges assessable against the LLC are,
in the opinion of the LLC, adequate.  The federal tax identification number for
the LLC is 73-1590261 and the federal tax identification number for the LP is
73-1587712.

 

3.8          Material Subsidiaries.  Each of such Borrower’s Material
Subsidiaries is a corporation or other legal entity duly incorporated or formed,
validly existing and in good standing under the laws of its jurisdiction of
incorporation or formation, and has all corporate, partnership, or other powers
and all material governmental licenses, authorizations, consents and approvals
required to carry on business as now conducted.

 

3.9          Investment Company Act.  Neither Borrower is an “investment
company” or a company “controlled” by an “investment company”, within the
meaning of the Investment Company Act of 1940, as amended.

 

3.10        Regulation U.  No part of the proceeds of the Loans will be used by
either Borrower for any purpose which violates or would be inconsistent with the
provisions of Regulation U of the Board of Governors of the Federal Reserve.

 

3.11        Compliance with Laws.  Each Borrower and its Subsidiaries are in
compliance with all laws, regulations, and orders (including, without
limitations, ERISA and Environmental Laws) of any Governmental Authority
applicable to it or its property and all indentures, agreements and other
instruments binding upon it or its property, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a material adverse effect on the business, consolidated financial position or
results of operations of the Borrowers and their Subsidiaries taken as a whole.

 

3.12        Purpose of Loans.  The proceeds of the Loans shall be used for
general limited liability company and partnership purposes of either or both
Borrowers.

 

SECTION 4.  CONDITIONS PRECEDENT

 

4.1          Conditions to Effectiveness of Agreement.  The effectiveness of
this Agreement is subject to the satisfaction of the following conditions on the
Closing Date:

 

(a)           Loan Documents.  The Administrative Agent shall have received (i)
this Agreement, executed and delivered by a duly authorized officer of each
Borrower and each Lender and (ii) for the account of each Lender that has
requested a Note, a Note conforming to

 

25

--------------------------------------------------------------------------------


 

the requirements of subsection 2.2(e) and executed by a duly authorized officer
of each Borrower.

 

(b)           Closing Certificate.  The Administrative Agent shall have received
a Closing Certificate of each Borrower, substantially in the form of Exhibit C
and dated the Closing Date; such Closing Certificate shall be satisfactory in
form and substance to the Administrative Agent and its counsel and shall be
executed by the Chairman of the Board of Directors, the President or any Vice
President or the Treasurer or any Assistant Treasurer, and the Secretary or any
Assistant Secretary of the applicable Borrower.

 

(c)           Secretary’s Certificate.  The Administrative Agent shall have
received a certificate of the Secretary or Assistant Secretary of each Borrower,
substantially in the form of Exhibit D and dated the Closing Date and in form
and substance satisfactory to the Administrative Agent, which certificate shall
(i) certify as to the incumbency and signature of the officers of such Borrower
executing this Agreement and any Notes (with the President or a Vice President
of such Borrower attesting to the incumbency and signature of the Secretary or
Assistant Secretary providing such certificate), (ii) have attached to it a
true, complete and correct copy of each of the certificate of incorporation and
by-laws or equivalent organizational documents of such Borrower, (iii) have
attached to it a true and correct copy of the resolutions of the Board of
Directors or General Partner, as applicable, of such Borrower, which resolutions
shall authorize the execution, delivery and performance of this Agreement and
the Notes and the borrowings by such Borrower hereunder and (iv) certify that,
as of the date of such certificate, none of such certificate of incorporation,
by-laws or partnership agreements, as applicable, or board resolutions or
resolutions of the general partner, as applicable, shall have been amended,
supplemented, modified, revoked or rescinded.

 

(d)           Fees and Expenses.  The Administrative Agent, the Co-Lead
Arrangers and the Lenders shall have received their respective fees referred to
in subsection 2.9(c) and any expenses for which an invoice has been submitted to
be received on the Closing Date.

 

(e)           Legal Opinion.  The Administrative Agent shall have received
executed legal opinions substantially in the form of Exhibits E-1 and E-2 and
dated the Closing Date, with such changes therein as shall be requested or
approved by the Administrative Agent.

 

(f)            Approvals.  The Administrative Agent shall have received a
certificate of an officer of the Borrowers certifying that any governmental and
third party approvals necessary and material in connection with the financing
contemplated hereby and the continuing operations of either Borrower and its
Subsidiaries shall have been obtained and be in full force and effect.

 

(g)           Representations and Warranties. The Administrative Agent shall
have received a certificate of an officer of the Borrowers certifying that each
of the representations and warranties made by each Borrower in this Agreement
shall be true and correct in all material respects on and as of such date as if
made on and as of such date.

 

(h)           No Default. The Administrative Agent shall have received a
certificate of an officer of each of the Borrowers certifying that no Default or
Event of Default shall have

 

26

--------------------------------------------------------------------------------


 

occurred and be continuing on such date or after giving effect to the extensions
of credit, if any, requested to be made on such date.

 

(i)            Payment and Termination of Existing Commitments. The
Administrative Agent shall have received payment in full on the Closing Date of
any outstanding amounts due under (i) that certain 364-Day Credit Agreement (the
“Prior 364-Day Credit Agreement”) entered into as of August 28, 2003 by and
among the Borrowers, Barclays Bank PLC, as administrative agent, The Royal Bank
of Scotland plc, as syndication agent, The Bank of Tokyo-Mitsubishi Ltd. and
Sumitomo Mitsui Banking Corporation, as co-documentation agents, and the lenders
from time to time party thereto, and (ii) that certain Three-Year Credit
Agreement (the “Prior Three-Year Credit Agreement”) entered into as of August
29, 2002 by and among the Borrowers, Barclays Bank PLC, as administrative agent,
The Royal Bank of Scotland plc, as syndication agent, The Bank of
Tokyo-Mitsubishi Ltd. and Sumitomo Mitsui Banking Corporation, as
co-documentation agents, and the lenders from time to time party thereto, along
with a certificate of an officer of the Borrowers certifying that there has been
a complete termination of all commitments under each of the Prior 364-Day Credit
Agreement and the Prior Three-Year Credit Agreement.

 

4.2          Conditions to Each Loan.  The agreement of each Lender to make any
Loan requested to be made by it on any date pursuant to subsection 2.3
(including, without limitation, its initial Loan requested to be made by it) and
subsection 2.4 is subject to the satisfaction of the following conditions
precedent as of the date such Loan is requested to be made:

 

(a)           Representations and Warranties.  Each of the representations and
warranties made by each Borrower in this Agreement shall be true and correct in
all material respects on and as of such date as if made on and as of such date,
except that the representations and warranties contained in subsections 3.4 and
3.5 shall not be restated on any Borrowing Date.

 

(b)           No Default.  No Event of Default and no Default shall have
occurred and be continuing on such date or after giving effect to the Loans
requested to be made on such date.

 

Each borrowing by either Borrower shall constitute a representation and warranty
by the Borrowers hereunder as of the date of each such borrowing that the
conditions in this subsection 4.2 have been satisfied.

 

SECTION 5.  AFFIRMATIVE COVENANTS OF THE BORROWERS

 

So long as any Commitment remains in effect, any Note remains outstanding and
unpaid or any other amount is owing to any Lender or the Administrative Agent
hereunder:

 

5.1          Obligations.  Each Borrower will pay and discharge, and will cause
each of its Subsidiaries to pay and discharge, at or before maturity or before
they become delinquent, all their respective material obligations and
liabilities, including, without limitation, tax liabilities, except (i) where
such obligations or liabilities may be contested in good faith by appropriate
proceedings and reserves in conformity with GAAP with respect thereto have been
provided on the books of such Borrower, or (ii) where the failure to do so,
individually or in the aggregate, would not reasonably be expected to result in
a material adverse effect on the business,

 

27

--------------------------------------------------------------------------------


 

consolidated financial position or results of operations of the Borrowers and
their Subsidiaries taken as a whole.

 

5.2          Financial Reporting Requirements.  The LLC will:

 

(a)           furnish to the Administrative Agent and each Lender fiscal year
audited financial statements or make available its Annual Report on Form 10-K
via the EDGAR system of the Securities and Exchange Commission (“EDGAR”) on the
Internet, in either case, as soon as available and in any event within 90 days
after the end of each fiscal year of the LLC, which fiscal year audited
financial statements will include an audited consolidated balance sheet of the
LLC and its consolidated Subsidiaries as of the end of such fiscal year and the
related audited consolidated statements of income and cash flows and changes in
members’ capital for such fiscal year, setting forth in each case in comparative
form the figures for the previous fiscal year, all reported on by independent
public accountants of nationally recognized standing;

 

(b)           furnish to the Administrative Agent and each Lender unaudited
quarterly financial statements or make available its Quarterly Report on Form
10-Q via EDGAR on the Internet, in either case, as soon as available and in any
event within 45 days after the end of each of the first three quarters of each
fiscal year of the LLC, which unaudited quarterly financial statements will
include a consolidated balance sheet of the LLC and its consolidated
Subsidiaries as of the end of such quarter and the related (i) consolidated
statement of income for such quarter and for the portion of the LLC’s fiscal
year ended at the end of such quarter, and (ii) consolidated statement of cash
flows for the portion of the LLC’s fiscal year ended at the end of such quarter,
setting forth in each case in comparative form (A) for the consolidated balance
sheet, the figures as of the end of the LLC’s previous fiscal year, (B) for the
consolidated statement of income, the figures for the corresponding quarter and
the corresponding portion of the LLC’s previous fiscal year and (C) for the
consolidated statement of cash flows, the figures for the corresponding portion
of the LLC’s previous fiscal year, the furnishing or making available of such
financial statements shall constitute a certification (subject to normal
year-end adjustments) as to fairness of presentation and GAAP;

 

(c)           furnish to the Administrative Agent within 10 days of so
furnishing or making available via EDGAR each set of financial statements
referred to in clause (a) above, a certificate of the chief financial officer,
Treasurer or the chief accounting officer of the LLC stating whether there
exists on the date of such certificate any Default or Event of Default and, if
any Default or Event of Default then exists, setting forth the details thereof
and the action which such Borrower is taking or proposes to take with respect
thereto.  The Administrative Agent will furnish a copy of such certificate to
each Lender within a reasonable time after receipt from the Borrowers;

 

(d)           furnish to the Administrative Agent from time to time such
additional information regarding the financial position or business of the
Borrowers and their Subsidiaries as the Administrative Agent may reasonably
request.

 

5.3          Notices.  Each Borrower as to itself will promptly furnish, or
cause to be furnished, to the Administrative Agent notice of:  (i) the
occurrence of any Default or Event of Default hereunder; (ii) the institution of
any litigation or proceeding involving it or a Subsidiary

 

28

--------------------------------------------------------------------------------


 

that could reasonably be expected to materially and adversely affect the
business, financial condition or results of operations of such Borrower and its
Subsidiaries taken as a whole (whether or not the claim asserted therein is
considered to be covered by insurance); (iii) any default by such Borrower or
any of its Subsidiaries in the payment of principal of or interest on Debt of
such Borrower and/or its Subsidiaries in an aggregate amount of $100,000,000 or
more; and (iv) any downward change in the ratings publicly announced by S&P or
Moody’s of the LLC’s and LP’s then current joint and several Senior Debt.

 

5.4          Maintenance of Property; Insurance.  Each Borrower will, and will
cause each of its Subsidiaries to, (a) keep and maintain all property material
to the conduct of its business in good working order and condition, ordinary
wear and tear excepted, and (b) maintain, with financially sound insurance
companies, insurance in such amounts and against such risks as are customarily
maintained, in the reasonable judgment of the Borrowers, by companies engaged in
the same or similar businesses operating in the same or similar locations;
provided, that any such insurance may be maintained through a program of
self-insurance to the extent consistent with prudent business practice.

 

5.5          Compliance with Laws.  Each Borrower will comply, and cause each of
its Subsidiaries to comply, in all material respects with all applicable laws,
ordinances, rules, regulations, and requirements of any Governmental Authority
(including, without limitation, ERISA and the rules and regulations thereunder
and Environmental Laws), except where the necessity of compliance therewith is
contested in good faith by appropriate proceedings or to the extent that failure
to comply therewith would not reasonably be expected to have a material adverse
effect on the business, financial position or results of operations of the
Borrowers and their Subsidiaries taken as a whole.

 

5.6          Books and Records.  Each Borrower will, and will cause each
Subsidiary to, keep proper books of record and account in which full, true and
correct entries in conformity with GAAP shall be made of all dealings and
transactions in relation to its business and activities.

 

5.7          Further Assurances.  Each Borrower will from time to time, at its
expense, promptly execute and deliver to the Administrative Agent and the
Lenders such further instruments and documents, and take such further action,
that may be reasonably necessary, or that the Administrative Agent or the
Lenders may reasonably request, in order to enable the Administrative Agent and
the Lenders to exercise or enforce their respective rights or remedies under or
in connection with this Agreement and any Notes.

 

SECTION 6.  NEGATIVE COVENANTS OF THE BORROWERS

 

So long as any Commitment remains in effect, any Note remains outstanding and
unpaid or any other amount is owing to any Lender or the Administrative Agent
hereunder:

 

6.1          Negative Pledge.  Neither Borrower and no Subsidiary will create,
assume or suffer to exist any Lien on any asset now owned or hereafter acquired
by it, except:

 

29

--------------------------------------------------------------------------------

(a)           any Lien existing on any asset of any Person at the time such
Person becomes a Subsidiary and not created in contemplation of such event;

 

(b)           any Lien on any asset securing Debt incurred or assumed for the
purpose of financing all or any part of the cost of acquiring such asset,
provided, that such Lien attached to such asset concurrently with or within six
months after the acquisition thereof;

 

(c)           any Lien on any asset of any Person existing at the time such
Person is merged or consolidated with or into the Borrower or a Subsidiary and
not created in contemplation of such event;

 

(d)           any Lien existing on any asset prior to the acquisition thereof by
the Borrower or a Subsidiary and not created in contemplation of such
acquisition;

 

(e)           any Lien arising out of the refinancing, extension, renewal or
refunding of any Debt secured by any Lien permitted by any of the foregoing
clauses of this subsection 6.1; provided, that the principal amount of such Debt
is not increased and such Debt is not secured by any additional assets;

 

(f)            Permitted Encumbrances;

 

(g)           Liens to secure indebtedness of the pollution control or
industrial revenue bond type and Liens in favor of the United States or any
state thereof, or any department, agency, instrumentality or political
subdivision of any such jurisdiction, to secure any Debt incurred for the
purpose of financing all or any part of the purchase price or cost of
constructing or improving the property subject thereto;

 

(h)           with respect to Non-Recourse Debt incurred by any Joint Venture,
Liens on (i) any of the equity interests in such Joint Venture held by either
Borrower or any other Subsidiary, or (ii) any Debt owing by such Joint Venture
to either Borrower or any other Subsidiary; and

 

(i)            Liens not otherwise permitted by the foregoing clauses of this
subsection 6.1, securing Debt in an aggregate principal amount at any time
outstanding not to exceed 10% of Consolidated Net Assets.

 

6.2          Consolidations, Mergers and Sales of Assets.  Neither of the
Borrowers will merge with or into or consolidate with or sell, transfer, lease
or otherwise dispose of (in one transaction or in a series of transactions and
including by means of any liquidation, dissolution, merger or sale of Capital
Stock or otherwise) all or substantially all of its assets and those of its
Subsidiaries, taken as a whole, to a Person unless (i) the resulting, surviving
or transferee Person (the “Successor”) shall (unless such Successor is a
Borrower) expressly assume, by amendment to this Agreement executed by the
Borrowers, the Successor and the Administrative Agent, all of the obligations of
such Borrower under this Agreement, the Loans and any Notes; (ii) immediately
after giving effect to such transaction, no Default or Event of Default shall
have occurred and be continuing; and (iii) such Successor, immediately after
giving effect to such transaction, shall have an Investment Grade Rating, if,
immediately before the transaction, the Senior Debt has an Investment Grade
Rating; provided, if, immediately before the transaction,

 

30

--------------------------------------------------------------------------------


 

the Senior Debt does not have an Investment Grade Rating, in no event shall the
rating by S&P and Moody’s of the long term unsecured senior debt securities of
such Successor, immediately after the transaction, be less than such ratings of
the Senior Debt immediately prior to the transaction.

 

SECTION 7.  EVENTS OF DEFAULT

 

Upon the occurrence and during the continuance of any of the following events:

 

(a)           any principal of any Loan shall not be paid when due in accordance
with the terms hereof; or

 

(b)           any interest on any Loan, any Commitment Fee, Utilization Fee or
Agent’s/Arranger’s Fees shall not be paid when due, and, in each case, such
amount shall remain unpaid for 5 days; or

 

(c)           any representation or warranty made by either Borrower in Section
3 or in any certificate, financial or other statement furnished by such Borrower
pursuant to this Agreement shall prove to have been incorrect in any material
adverse respect when made; or

 

(d)           either Borrower shall fail to perform or observe any of its
covenants or agreements contained in Section 6 and such failure continues
unremedied for 30 days; or

 

(e)           either Borrower shall fail to perform or observe any other term,
covenant or agreement contained in this Agreement or any Notes, and any such
failure shall remain unremedied for 30 days after notice of such failure shall
have been given to the Borrowers by the Administrative Agent or the Required
Lenders; or

 

(f)            either Borrower or any of its Material Subsidiaries shall default
beyond any applicable period of grace in any payment of principal of or interest
on any indebtedness for any borrowed money for which such Borrower or such
Material Subsidiary is liable (other than indebtedness as to which the lenders
thereof have agreed that there shall be no recourse against the assets of the
Borrower or any Material Subsidiary, as the case may be, other than the assets
securing such indebtedness) in an amount then outstanding of $100,000,000 or
more when due, whether by its terms or as a result of such indebtedness becoming
or being declared due and payable prior to the date on which it could otherwise
become due and payable; or

 

(g)           an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of either Borrower or any Material Subsidiary or their respective
debts, or of a substantial part of their respective assets, under any Federal,
state or foreign bankruptcy, insolvency, receivership or similar law now or
hereafter in effect or (ii) the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for either Borrower or any
Material Subsidiary or for a substantial part of their respective assets, and,
in any such case, such proceeding or petition shall continue undismissed for 60
days or an order or decree approving or ordering any of the foregoing shall be
entered; or

 

31

--------------------------------------------------------------------------------


 

(h)           (i) with respect to clause (A), ConocoPhillips, ChevronTexaco or
any of their respective Affiliates shall as to either Borrower, and (ii) with
respect to all clauses in this subsection 7(h), either Borrower or any Material
Subsidiary, shall (A) voluntarily commence any proceeding or file any petition
seeking liquidation, reorganization or other relief under any Federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect, (B) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (g) of this
Section, (C) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for such Borrower or
such Material Subsidiary or for a substantial part of its assets, (D) file an
answer admitting the material allegations of a petition filed against it in any
such proceeding, (E) make a general assignment for the benefit of creditors or
(F) take any action for the purpose of effecting any of the foregoing; or

 

(i)            one or more judgments or decrees shall be entered against either
Borrower or any of their respective Subsidiaries or any combination thereof
involving in the aggregate a liability (not paid or covered by insurance) of
$100,000,000 or more with respect to such Borrower or such Subsidiary and the
same shall remain undischarged for a period of 30 consecutive days during which
execution shall not be effectively stayed, or any action shall be legally taken
by a judgment creditor to attach or levy upon any assets of either Borrower or
any Subsidiary to enforce any such judgment or judgments; or

 

(j)            an ERISA Event shall have occurred that, when taken together with
all other ERISA Events that have occurred, would reasonably be expected to
result in liability of the LLC and its Subsidiaries in an aggregate amount that
would reasonably be expected to result in a material adverse effect on the
business, consolidated financial position or results of operations of the
Borrowers and their Subsidiaries taken as a whole; or

 

(k)           ConocoPhillips and/or ChevronTexaco shall cease to own, directly
or indirectly, in the aggregate at least 50% of the Common Stock of, and the
total voting power of the outstanding Voting Stock of, each of LLC, LP, and all
partners in LP;

 

then, and in any such event, (A) if such event is an Event of Default specified
in subsections 7(g) or (h) above with respect to either Borrower, automatically
the Commitments shall terminate and the Loans hereunder (with accrued interest
thereon) and all other amounts owing under this Agreement and any Notes shall
immediately become due and payable, and (B) if such event is any other Event of
Default, either or both of the following actions may be taken: (i) with the
consent of the Required Lenders, the Administrative Agent may, or upon the
request of the Required Lenders, the Administrative Agent shall, by notice of
default to the Borrowers, declare the Commitments to be terminated forthwith,
whereupon the Commitments shall immediately terminate; and (ii) with the consent
of the Required Lenders, the Administrative Agent may, or upon the request of
the Required Lenders, the Administrative Agent shall, by notice of default to
the Borrowers, declare the Loans hereunder (with accrued interest thereon) and
all other amounts owing under this Agreement and any Notes to be due and payable
forthwith, whereupon the same shall immediately become due and payable.  Except
as expressly provided above in this Section 7, presentment, demand, protest,
notice of acceleration, notice of intent to accelerate, and all other notices of
any kind are hereby expressly waived.

 

32

--------------------------------------------------------------------------------


 

SECTION 8.  THE ADMINISTRATIVE AGENT

 

8.1          Appointment of Administrative Agent; No Other Duties.  Subject to
subsection 8.9, each Lender hereby irrevocably designates and appoints Barclays
Bank PLC as the Administrative Agent of such Lender under this Agreement, and
each such Lender irrevocably authorizes Barclays Bank PLC as the Administrative
Agent for such Lender, to take such action on its behalf under the provisions of
this Agreement and to exercise such powers and perform such duties as are
expressly delegated to the Administrative Agent by the terms of this Agreement,
together with such other powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary elsewhere in this Agreement, the
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with any Lender, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or otherwise exist against the
Administrative Agent. Without limiting the generality of the foregoing sentence,
the use of the term “agent” in this Agreement with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable law. 
Instead, such term is used merely as a matter of market custom, and is intended
to create or reflect only an administrative relationship between independent
contracting parties.

 

8.2          Delegation of Duties.  The Administrative Agent may execute any of
its duties under this Agreement by or through agents, employees or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties.  The Administrative Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys-in-fact
selected by it in the absence of the Administrative Agent’s gross negligence or
willful misconduct.

 

8.3          Exculpatory Provisions.  Neither the Administrative Agent nor any
of its officers, directors, employees, agents, attorneys-in-fact or Affiliates
(collectively, the “Administrative Agent-Related Persons”) shall be (i) liable
for any action lawfully taken or omitted to be taken by it or such Person under
or in connection with this Agreement (except for its or such Person’s own gross
negligence or willful misconduct), or (ii) responsible in any manner to any of
the Lenders for any recitals, statements, representations or warranties made by
either Borrower or any officer thereof contained in this Agreement or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Administrative Agent under or in connection with, this
Agreement or for the value, validity, effectiveness, genuineness, enforceability
or sufficiency of this Agreement or any Notes or for any failure of either
Borrower to perform its obligations hereunder or thereunder.  No Administrative
Agent-Related Person shall be under any obligation to any Lender to ascertain or
to inquire as to the observance or performance of any of the agreements
contained in, or conditions of, this Agreement, or to inspect the properties,
books or records of either Borrower or any Subsidiary or Affiliate thereof.

 

8.4          Reliance by Administrative Agent.  (a) The Administrative Agent
shall be entitled to rely, and shall be fully protected in relying, upon any
Note, writing, communication, signature, resolution, notice, consent,
certificate, affidavit, letter, cablegram, telegram, telecopy, telex, teletype
or telephone message, statement, order or other document or conversation

 

33

--------------------------------------------------------------------------------


 

believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons and upon advice and statements of legal counsel
(including, without limitation, counsel to either Borrower), independent
accountants and other experts selected by the Administrative Agent.  The
Administrative Agent may deem and treat the registered owner of any Note as the
owner thereof for all purposes unless a written notice of assignment,
negotiation or transfer thereof shall have been filed with the Administrative
Agent.  The Administrative Agent shall be fully justified in failing or refusing
to take any action under this Agreement and any Note unless it shall first
receive such advice or concurrence of the Required Lenders as it deems
appropriate or it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action.  The Administrative Agent shall
in all cases be fully protected in acting, or in refraining from acting, under
this Agreement and any Notes in accordance with a request of the Required
Lenders, and such request and any action taken or failure to act pursuant
thereto shall be binding upon all the Lenders and all future holders of any
Notes.  Where this Agreement expressly permits or prohibits an action unless
Required Lenders otherwise determine, and in all other instances, the
Administrative Agent may, but shall not be required to, initiate any
solicitation for the consent or a vote of the Lenders.

 

(b)           For purposes of determining compliance with the conditions
specified in subsection 4.1, each Lender shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
either sent by the Administrative Agent to each Lender for consent, approval,
acceptance or satisfaction, or required thereunder to be consented to or
approved by or acceptable or satisfactory to a Lender.

 

8.5          Notice of Default.  The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default
hereunder (other than an Event of Default described in subsection 7(a)) unless
the Administrative Agent has received written notice from a Lender or either
Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”, and the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement, (ii) the contents of any certificate, report or
other document delivered hereunder or in connection herewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement or any other agreement, instrument or document, or
(v) the satisfaction of any condition set forth in Section 4 or elsewhere
herein, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent.  In the event that the Administrative
Agent receives such a notice or any notice pursuant to subsection 5.2 or 5.3,
the Administrative Agent shall give prompt notice thereof to the Lenders.  The
Administrative Agent shall take such action with respect to such Default or
Event of Default as shall be reasonably directed by the Required Lenders in
accordance with Section 7; provided, that unless and until the Administrative
Agent shall have received any such directions, the Administrative Agent may (but
shall not be obligated to) take such action, or refrain from taking such action,
with respect to such Default or Event of Default as it shall deem advisable or
in the best interests of the Lenders.

 

8.6          Non-Reliance on Administrative Agent and Other Lenders.  Each
Lender expressly acknowledges that no Administrative Agent-Related Person has
made any

 

34

--------------------------------------------------------------------------------


 

representations or warranties to it and that no act by the Administrative Agent
hereinafter taken, including any consent to and acceptance of any assignment or
review of the affairs of each Borrower or any of their Subsidiaries or
Affiliates, shall be deemed to constitute any representation or warranty by any
Administrative Agent-Related Person to any Lender, including whether any
Administrative Agent-Related Persons have disclosed material information in
their possession.  Each Lender represents to the Administrative Agent that it
has, independently and without reliance upon any Administrative Agent-Related
Person or any other Lender, and based on such documents and information as it
has deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and other condition and
creditworthiness of each Borrower and its Subsidiaries and Affiliates, and all
applicable bank regulatory laws relating to the transactions contemplated
hereby, and made its own decision to make its portion of the Loans hereunder and
enter into this Agreement.  Each Lender also represents that it will,
independently and without reliance upon any Administrative Agent-Related Person
or any other Lender, and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
any Notes, and to make such investigation as it deems necessary to inform itself
as to the business, prospects, operations, property, financial and other
condition and creditworthiness of each Borrower and their Subsidiaries and
Affiliates.  Except for notices, reports and other documents expressly required
to be furnished to the Lenders by the Administrative Agent hereunder, the
Administrative Agent shall not have any duty or responsibility to provide any
Lender with any credit or other information concerning the business, prospects,
operations, property, financial and other condition or creditworthiness of
either Borrower or any of their Subsidiaries or Affiliates which may come into
the possession of any Administrative Agent-Related Person.

 

8.7          Indemnification.  Whether or not the transactions contemplated
hereby are consummated, the Lenders agree to indemnify each Administrative
Agent-Related Person in its capacity as such (to the extent not reimbursed by
the Borrower within a reasonable period after demand has been made by the
Administrative Agent to the Borrowers for those amounts owing by either
Borrower, and without limiting the obligation of the Borrowers to do so),
ratably according to the respective principal amounts of their Commitments and
hold harmless each Administrative Agent-Related Person, from and against any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements of any kind whatsoever which may at any
time (including without limitation at any time following the payment of the
Loans) be imposed on, incurred by or asserted against the Administrative Agent
in any way relating to or arising out of this Agreement, or any documents
contemplated by or referred to herein or the transactions contemplated hereby or
any action taken or omitted by any Administrative Agent-Related Person under or
in connection with any of the foregoing; provided, that no Lender shall be
liable for the payment of any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting solely from any Administrative Agent-Related Person’s gross negligence
or willful misconduct; provided, however, that no action taken in accordance
with the directions of Required Lenders shall be deemed to constitute gross
negligence or willful misconduct for purposes of this Section.  Without
limitation of the foregoing, each Lender shall reimburse the Administrative
Agent upon demand for its ratable share of any costs or out-of-pocket expenses
(including legal fees and expenses) incurred by the Administrative Agent in
connection with the

 

35

--------------------------------------------------------------------------------


 

preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement,
or any document contemplated by or referred to herein, to the extent that the
Administrative Agent is not reimbursed for such expenses by or on behalf of
either Borrower.  The undertaking in this Section shall survive the payment of
all obligations hereunder and the resignation or replacement of the
Administrative Agent. 

 

8.8          Administrative Agent in Its Individual Capacity.  Barclays Bank PLC
and its Affiliates may make loans to, issue letters of credit for the account
of, accept deposits from, acquire equity interests in and generally engage in
any kind of banking, trust, financial advisory, underwriting or other business
with either Borrower and its Subsidiaries and Affiliates as though Barclays Bank
PLC were not the Administrative Agent or the Same Day Lender hereunder and
without notice to or consent of the Lenders.  The Lenders acknowledge that,
pursuant to such activities, Barclays Bank PLC or its Affiliates may receive
information regarding any Borrower or its Affiliates (including information that
may be subject to confidentiality obligations in favor of either Borrower or
such Affiliate) and acknowledge that the Administrative Agent shall be under no
obligation to provide such information to them.  With respect to its Loans,
Barclays Bank PLC shall have the same rights and powers under this Agreement as
any other Lender and may exercise the same as though it were not the
Administrative Agent or the Same Day Lender.

 

8.9          Successor or Substitute Administrative Agent.  (a) The
Administrative Agent may resign as Administrative Agent upon not less than 10
days’ notice to the Lenders and the Borrowers.  If the Administrative Agent
shall resign as Administrative Agent under this Agreement, then the Borrowers
shall appoint from among the Lenders a successor agent for the Lenders;
provided, if an Event of Default under subsections 7(g) or (h) has occurred and
is continuing, then the Required Lenders shall appoint from among the Lenders a
successor agent for the Lenders.  If no successor administrative agent is
appointed prior to the effective date of the resignation of the Administrative
Agent, the Administrative Agent may appoint a successor administrative agent
from among the Lenders (i) after consulting with the Lenders and (ii) unless an
Event of Default has occurred and is continuing, subject to the Borrowers’
consent (such consent not to be unreasonably withheld).

 

(b)           Any successor or substitute agent pursuant to subsection 8.9(a)
shall succeed to the rights, powers and duties of the Administrative Agent, and
the term “Administrative Agent” shall mean such successor or substitute agent
effective upon its acceptance of its appointment, and the former Administrative
Agent’s rights, powers and duties as Administrative Agent shall be terminated
upon the acceptance by such successor or substitute agent of its appointment,
without any other or further act or deed on the part of such former
Administrative Agent or any of the parties to this Agreement or any holders of
the Loans.  After any retiring Administrative Agent’s resignation hereunder as
Administrative Agent, the provisions of Section 8 shall inure to its benefit as
to any actions taken or omitted to be taken by it while it was Administrative
Agent under this Agreement.

 

8.10        Syndication Agent; Co-Documentation Agents; Co-Lead Arrangers.  None
of the Lenders or other Persons or the Co-Lead Arrangers identified on the
facing page, in this Agreement, or signature pages of this Agreement as a
“syndication agent,” “co-documentation agent,” “managing agent,” “co-agent,”
“co-lead arranger,” or “co-book manager” shall have any

 

36

--------------------------------------------------------------------------------


 

right, power, obligation, liability, responsibility or duty under this Agreement
other than those applicable to all Lenders as such.  Without limiting the
foregoing, none of the Lenders or other Persons or the Co-Lead Arrangers so
identified as a “syndication agent,” “co-documentation agent,” “managing agent,”
“co-agent,” “co-lead arranger,” or “co-book manager” shall have, or be deemed to
have, any fiduciary relationship with any Lender.  Each Lender acknowledges that
it has not relied, and will not rely, on any of the Lenders or the Co-Lead
Arrangers so identified in deciding to enter into this Agreement or in taking or
not taking action hereunder.

 

SECTION 9.  MISCELLANEOUS

 

9.1          Amendments and Waivers.  Neither this Agreement, any Note, nor any
terms hereof or thereof may be waived, amended, supplemented or modified, except
in accordance with the provisions of this subsection.  The Required Lenders may,
or with the written consent of the Required Lenders, the Administrative Agent
may, from time to time, enter into with the Borrowers written waivers,
amendments, supplements or modifications hereto for the purpose of adding any
provisions to this Agreement or any Notes or changing in any manner the rights
of the Lenders or the Borrowers hereunder or thereunder or waiving, on such
terms and conditions as may be specified in such instrument, any of the
requirements of this Agreement or any Notes or any Default or Event of Default
and its consequences; provided, however, that no such waiver and no such
amendment, supplement or modification shall (a) reduce the amount or extend the
scheduled date of maturity of any Loan or of any mandatory prepayment thereof,
reduce the stated rate of any interest thereon or fee payable hereunder or
extend the scheduled date of any payment thereof or increase the aggregate
amount or extend the expiration date of any Lender’s Commitment, in each case
without the written consent of each Lender affected thereby, (b) amend, modify
or waive any provision of this subsection 9.1 or reduce the percentage specified
in the definition of Required Lenders, or consent to the assignment or transfer
by either Borrower of any of its rights and obligations under this Agreement, or
release either Borrower from liability hereunder or under any Note, in each case
without the written consent of all the Lenders, or (c) amend, modify or waive
any provision of Section 8 or otherwise affect the rights or duties of the
Administrative Agent without the written consent of the then Administrative
Agent.  In addition, no such agreement shall amend, modify or otherwise affect
the rights or duties of the Same Day Lender under this Agreement without the
prior written consent of the Same Day Lender. Any such waiver and any such
amendment, supplement or modification shall apply equally to each of the Lenders
and shall be binding upon the Borrowers, the Lenders, the Administrative Agent
and all future holders of the Loans.  In the case of any waiver, the Borrowers,
the Lenders and the Administrative Agent shall be restored to their former
positions and rights hereunder and under the outstanding Loans, and any Default
or Event of Default waived shall be deemed to be cured and not continuing; but
no such waiver shall extend to any subsequent or other Default or Event of
Default, or impair any right consequent thereon.

 

9.2          Notices.  Unless otherwise expressly permitted to be given by
telephone (not voicemail), all notices, requests, demands or other
communications to or upon the respective parties hereto to be effective shall be
in writing (including by telecopy) and shall be deemed to have been duly given
or made when delivered or on the fourth Business Day after depositing the same
in the mails, registered or certified mail, postage prepaid or in the case of
notice by telecopy, when receipt is confirmed. All notices shall be addressed as
follows in the case of the Borrowers and the Administrative Agent, and as set
forth in Schedule I in the case of any

 

37

--------------------------------------------------------------------------------


 

Lender, or to such other address as any of the parties hereto and any future
holders of the Loans may designate by written notice:

 

The Borrowers:

 

Chevron Phillips Chemical Company LLC and
Chevron Phillips Chemical Company LP
10001 Six Pines Drive
The Woodlands, Texas  77380
Attention: Treasurer
Telecopier:  (832) 813-4771
Telephone:  (832) 813-4436

 

 

 

Notice for Borrowings:

 

Barclays Bank PLC, New York Branch
200 Park Avenue, 4th Floor
New York, NY 10166
Attention: May Wong
Telecopier:  (212) 412-5306
Telephone:  (212) 412-2716
Email:  may.wong@barcap.com

 

 

 

The Administrative Agent:
(for all notices other than
notices of borrowing)

 

Barclays Capital
200 Park Avenue, 4th Floor
New York, NY 10166
Attention: Nicholas A. Bell
Telecopier: (212) 412-7600
Telephone: (212) 412-4029
Email: nicholas.bell@barcap.com

 

 

 

The Same Day Lender:

 

Barclays Bank PLC, New York Branch
200 Park Avenue, 4th Floor
New York, NY 10166
Attention: May Wong
Telecopier:  (212) 412-5306
Telephone:  (212) 412-2716
Email:  may.wong@barcap.com

 

provided, that any notice, request, demand or other communication to or upon the
Administrative Agent or the Lenders pursuant to subsections 2.3, 2.4, 2.5(b) and
(c), and 2.7 shall not be effective until received.  Electronic mail and
internet and intranet websites may be used to distribute routine communications,
such as financial statements and other information, and to distribute agreements
and other documents to be signed by Administrative Agent, Syndication Agent,
Co-Documentation Agents, Co-Lead Arrangers, Lenders and Borrowers.  No other
legally binding or time-sensitive communication or request for a Loan or a
continuation or

 

38

--------------------------------------------------------------------------------


 

conversion thereof may be sent by electronic mail without the consent of, or
confirmation to, the intended recipient in each instance.

 

9.3          No Waiver; Cumulative Remedies.  No failure to exercise and no
delay in exercising, on the part of the Administrative Agent or any Lender, any
right, remedy, power or privilege hereunder, shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege.  The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

 

9.4          Confidentiality.  Each Lender shall maintain in confidence and not
disclose to any Person any non-public information furnished to it pursuant to
this Agreement and designated by either Borrower as such (“Confidential
Information”) without the prior consent of such Borrower, subject to each
Lender’s (a) obligation to disclose any Confidential Information pursuant to a
request or order under applicable laws and regulations or pursuant to a subpoena
or other legal process, (b) right to disclose any Confidential Information to
other Lenders, to bank examiners, to its Affiliates, auditors and counsel, and
to any Participant or Purchasing Lender (each, a “Transferee”) and prospective
Transferee pursuant to subsection 9.6(c) approved by such Borrower (other than
during the existence of an Event of Default under subsection 7(g) or (h)), (c)
right to disclose any Confidential Information in connection with any litigation
or dispute or the exercise of any remedy hereunder involving the Administrative
Agent or the Lenders and either Borrower or any of its Subsidiaries; provided,
however, that Confidential Information disclosed pursuant to clause (b) or (c)
of this sentence shall be so disclosed subject to such procedures as are
reasonably calculated to maintain the confidentiality thereof.  Notwithstanding
the foregoing provisions of this subsection 9.4, (a) the foregoing obligation of
confidentiality shall not apply to any Confidential Information that was known
to such Lender or any of their respective Affiliates prior to the time it
received such Confidential Information from either Borrower pursuant to this
Agreement, other than as a result of the disclosure thereof by a Person who, to
the knowledge or reasonable belief of such Lender, was prohibited from
disclosing it by any duty of confidentiality arising (under this Agreement or
otherwise) by contract or law, (b) the foregoing obligation of confidentiality
shall not apply to any Confidential Information that becomes part of the public
domain independently of any act of such Lender not permitted hereunder or when
identical or substantially similar information is received by such Lender,
without restriction as to its disclosure or use, from a Person who was not
prohibited from disclosing it by any duty of confidentiality arising (under this
Agreement or otherwise) by contract or law, (c) the foregoing obligation of
confidentiality shall not apply to, and each of the Agents and the Lenders (and
each Person employed or retained by such Agents or Lenders who are or are
expected to become engaged in evaluating, approving, structuring or
administering the Loans) may disclose to any Person, without limitation of any
kind, the “tax treatment” and “tax structure” (in each case, within the meaning
of United States Treasury Regulation Section 1.6011-4) of the Loan transactions
contemplated by this Agreement and the Notes, and all materials of any kind
(including opinions or other tax analyses) related thereto that are or have been
provided to such Agent or Lender relating to such tax treatment or tax
structure; provided, that with respect to any document or similar item that in
either case contains confidential information concerning such tax treatment or
tax structure of the Loan transactions contemplated by this Agreement and the
Notes as well as other information, this sentence shall only apply to

 

39

--------------------------------------------------------------------------------


 

such portions of the documents or similar item that relate to such tax treatment
or tax structure, and (d) each Lender that is subject to the Act (as hereinafter
defined) and the Administrative Agent (for itself and not on behalf of any
Lender), provided that it is subject to the Act, hereby notifies the Borrowers
that pursuant to the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (the “Act”), it is required to
obtain, verify and record information that identifies each Borrower, which
information includes the name and address of each Borrower and other information
required by the Act that will reasonably allow such Lender or the Administrative
Agent, as applicable, to identify each Borrower in accordance with the Act. The
obligations of each Lender under this subsection 9.4 shall survive the
termination of this Agreement and the payment of any Notes and all other amounts
payable hereunder.

 

9.5          Payment of Expenses; Indemnification.  (a) The Borrowers agree
(i) to pay or reimburse the Administrative Agent and the Co-Lead Arrangers for
all their out-of-pocket costs and expenses incurred in connection with the
development, preparation, negotiation, execution and syndication of this
Agreement and any Notes and any other documents prepared in connection herewith,
and the consummation of the transactions contemplated hereby and thereby,
including, without limitation, the reasonable legal fees and disbursements of
Mayer, Brown, Rowe & Maw LLP, counsel to the Administrative Agent, but excluding
all other legal fees and disbursements, (ii) to pay or reimburse the
Administrative Agent for all their costs and expenses incurred in connection
with any amendment, supplement or modification requested by either or both
Borrowers to this Agreement and any Notes and any other documents prepared in
connection herewith, including, without limitation, the reasonable legal fees
and disbursements of counsel to the Administrative Agent, but excluding all
other legal fees and disbursements, and (iii) to pay or reimburse the
Administrative Agent and the Lenders in connection with the enforcement or
preservation of any rights under this Agreement, any Notes and any such other
documents, including, without limitation, legal fees and disbursements of
counsel to the Administrative Agent and counsel to each Lender.

 

(b)           The Borrowers shall indemnify the Administrative Agent, the
Syndication Agent, the Co-Documentation Agents, the Co-Lead Arrangers, and the
Lenders and any of their respective Affiliates, and their respective directors,
officers, employees and agents (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses, including the fees, charges and
disbursements of any counsel for any Indemnitee, incurred by or asserted against
any Indemnitee arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement or any agreement or instrument
contemplated hereby, the performance by the parties hereto of their respective
obligations hereunder or the consummation of the transactions contemplated
hereby, (ii) any Loan or the use of the proceeds therefrom, or (iii) any actual
or prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto; provided, that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses resulted in whole or in
part from the gross negligence or willful misconduct of such Indemnitee.

 

9.6          Successors and Assigns; Participations; Purchasing Lenders.  (a)
This Agreement shall be binding upon and inure to the benefit of the Borrowers,
the Lenders, the

 

40

--------------------------------------------------------------------------------


 

Administrative Agent, all future holders of the Loans and their respective
successors and assigns, except that neither Borrower may assign or transfer any
of its rights or obligations under this Agreement without the prior written
consent of each Lender.

 

(b)           Any Lender may, in accordance with applicable law, at any time
sell to one or more banks or other entities (each, a “Participant”)
participating interests in any Loan owing to such Lender, any Note held by such
Lender, any Commitment of such Lender or any other interests of such Lender
hereunder.  In the event of any such sale by a Lender of a participating
interest to a Participant, such Lender’s obligations under this Agreement to the
other parties to this Agreement shall remain unchanged, such Lender shall remain
solely responsible for the performance thereof, such Lender shall remain the
holder of its Loan for all purposes under this Agreement, and the Borrowers and
the Administrative Agent shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement.  Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided, that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in clause (a) of the proviso
to subsection 9.1 that affects such Participant.  Without affecting the
limitations in the preceding sentences, the participating banks or other
financial institutions, shall not be Lenders hereunder for any purpose except,
if the participation agreement so provides, each Participant shall be entitled
to the benefits of subsections 2.14, 2.16, and 2.17 with respect to its
participation in the Commitments and the Loans outstanding from time to time as
if it were a Lender; provided, that no Participant shall be entitled to receive
any greater amount pursuant to any such subsection than the transferor Lender
would have been entitled to receive in respect of the amount of the
participation transferred by such transferor Lender to such Participant had no
such transfer occurred; and provided further, that, in the case of subsection
2.16, such Participant shall have complied with the requirements of that
subsection.

 

(c)           Each Lender may, in accordance with applicable law, with the
consent of the Borrowers (which shall not be unreasonably withheld and which
will not be required during the existence of an Event of Default under
subsections 7(g) or (h)), the Same Day Lender and the Administrative Agent
(except no consent of the Borrowers or the Administrative Agent shall be
required in the case of an assignment to a Lender or an Affiliate of a Lender)
sell or assign to one or more Lenders or additional banks or other entities (a
“Purchasing Lender”) all or a part of its rights and obligations under this
Agreement and any Notes pursuant to an Assignment and Acceptance executed by
such Purchasing Lender, such transferor Lender, the Administrative Agent, the
Same Day Lender and the Borrowers; provided, that, if such sale is not to one or
more Lenders and is to an additional lender, (i) such sale shall be in a minimum
amount of $10,000,000 and (ii) the Commitment retained by such transferor Lender
after such sale shall be at least $10,000,000, unless the transferor Lender
sells all of its Commitment hereunder.  Upon (i) the execution of such
Assignment and Acceptance, (ii) delivery of any executed forms required by
subsection 2.16, (iii) recordation of such transfer in the Register and (iv)
payment by such Purchasing Lender of the registration and processing fee
described in subsection 9.6(e), from and after the Transfer Effective Date
determined pursuant to such Assignment and Acceptance (which shall not be
earlier than the date which is five Business Days after the date the
Administrative Agent has received the Assignment and Acceptance), such
Purchasing Lender

 

41

--------------------------------------------------------------------------------


 

shall for all purposes be a Lender party to this Agreement and shall have all
the rights and obligations of a Lender under this Agreement to the same extent
as if it were an original party hereto with a Commitment as set forth therein
and the transferor Lender shall be released from any further obligations under
this Agreement to the extent of such assigned interests; if such transferor
Lender no longer holds any rights or obligations under this Agreement, such
transferor Lender shall cease to be a “Lender” hereunder except that its rights
under subsections 2.14, 2.16, 2.17 and 9.5 shall not be affected.  Such
Assignment and Acceptance shall be deemed to amend this Agreement to the extent,
and only to the extent, necessary to reflect the addition of such Purchasing
Lender and the resulting adjustment of the Commitments and the Commitment
Percentages arising from the purchase by such Purchasing Lender of all or a
portion of the rights and obligations of such transferor Lender under this
Agreement.  Upon the consummation of any transfer to a Purchasing Lender
pursuant to this subsection 9.6(c), the transferor Lender, the Administrative
Agent and the Borrowers shall make appropriate arrangements so that, if
required, a replacement Note is issued to such transferor Lender and a new Note
or, as appropriate, a replacement Note, is issued to such Purchasing Lender, in
each case in principal amounts reflecting their respective Commitments.  Such
new Notes shall be dated the Closing Date and shall otherwise be in the form of
the Notes replaced thereby.

 

(d)           The Administrative Agent shall maintain, as agent for the
Borrowers, at its address referred to in subsection 9.2, a copy of each
Assignment and Acceptance delivered to it and a register (the “Register”) for
the recordation of the names and addresses of the Lenders and the Commitment of,
and principal amount of the Loans owing to, each Lender from time to time.  The
entries in the Register shall be conclusive, in the absence of manifest error,
and the Borrowers, the Administrative Agent and the Lenders may treat each
Person whose name is recorded in the Register as the owner of the Loan recorded
therein for all purposes of this Agreement.  Any assignment of any Loan, whether
or not evidenced by a Note, shall be effective only upon appropriate entries
with respect thereto being made in the Register.  Any assignment or transfer of
all or part of a Loan evidenced by a Note shall be registered on the Register
only upon surrender for registration of assignment or transfer of the Note
evidencing such Loan, accompanied by a duly executed Assignment and Acceptance,
and thereupon one or more new Notes shall be issued to the designated Assignee. 
The Register shall be available for inspection by either Borrower or any Lender
at any reasonable time and from time to time upon reasonable prior notice.  Upon
the written request of the Borrowers, the Administrative Agent shall deliver
promptly a copy of the Register to the Borrowers.

 

(e)           Upon its receipt of an Assignment and Acceptance executed by a
transferor Lender, a Purchasing Lender, the Borrowers, the Same Day Lender, and
the Administrative Agent, together with payment by the Purchasing Lender to the
Administrative Agent of a registration and processing fee of $3,500 from such
Purchasing Lender and/or such transferor Lender (including in the case of
assignments to Affiliates of assigning Lenders), the Administrative Agent shall
(i) promptly accept such Assignment and Acceptance, (ii) on the Transfer
Effective Date determined pursuant thereto record the information contained
therein in the Register and give notice of such acceptance and recordation to
the Lenders and the Borrowers.

 

(f)            Each Borrower authorizes each Lender to disclose to any
Transferee and any prospective Transferee any and all financial information
(other than Confidential

 

42

--------------------------------------------------------------------------------


 

Information, except as permitted by subsection 9.4) in such Lender’s possession
concerning such Borrower which has been delivered to such Lender by such
Borrower pursuant to this Agreement or which has been delivered to such Lender
by such Borrower in connection with such Lender’s credit evaluation of such
Borrower prior to entering into this Agreement.

 

(g)           For avoidance of doubt, the parties to this Agreement acknowledge
that the provisions of this subsection 9.6 concerning assignments of Loans and
Notes relate only to absolute assignments and that such provisions do not
prohibit assignments creating security interests, including, without limitation,
any pledge or assignment by a Lender of any Loan or Note to any Federal Reserve
Bank in accordance with applicable law; provided that no such assignment,
whether to a Federal Reserve Bank or other entity, shall release a Lender from
any of its obligations hereunder or substitute any such Federal Reserve Bank or
other entity for such Lender as a party hereto or permit an absolute assignment
to occur other than in accordance with such provisions of this subsection 9.6.

 

9.7          Adjustments; Set-off.  (a) Except to the extent that this Agreement
expressly provides for payments to be allocated to a particular Lender, if any
Lender (a “Benefited Lender”) shall, at any time after the Loans have been
declared to be due and payable pursuant to Section 7, receive any payment of all
or part of its Loans, or interest thereon, or receive any collateral in respect
thereof (whether voluntarily or involuntarily, by set-off, pursuant to events or
proceedings of the nature referred to in subsection 7(f), or otherwise) in a
greater proportion than any such payment to and collateral received by any other
Lender, if any, in respect of such other Lender’s Loans, or interest thereon,
such Benefited Lender shall purchase for cash from the other Lenders such
portion of each such other Lender’s Loans, or shall provide such other Lenders
with the benefits of any such collateral, or the proceeds thereof, as shall be
necessary to cause such Benefited Lender to share the excess payment or benefits
of such collateral or proceeds ratably with each of the Lenders; provided,
however, that if all or any portion of such excess payment or benefits is
thereafter recovered from such Benefited Lender, such purchase shall be
rescinded, and the purchase price and benefits returned, to the extent of such
recovery, but without interest.  Each Borrower agrees that each Lender
purchasing a portion of another Lender’s portion of the Loan pursuant to this
subsection 9.7(a) may exercise all rights of payment (including, without
limitation, rights of set-off) with respect to such portion as fully as if such
Lender were the direct holder of such portion.

 

(b)           In addition to any rights and remedies of the Lenders provided by
law, upon the occurrence and during the continuance of an Event of Default each
Lender shall have the right, without prior notice to the Borrowers, any such
notice being expressly waived by each Borrower to the extent permitted by
applicable law, to set off and appropriate and apply against the obligations
under this Agreement any and all deposits (general or special, time or demand,
provisional or final), in any currency, and any other credits, indebtedness or
claims, in any currency, in each case whether direct or indirect, absolute or
contingent, matured or unmatured, at any time held or owing by such Lender to or
for the credit or the account of either Borrower.  Each Lender agrees promptly
to notify the Borrowers and the Administrative Agent after any such set-off and
application made by such Lender, provided, that the failure to give such notice
shall not affect the validity of such set-off and application.

 

43

--------------------------------------------------------------------------------


 

9.8          Counterparts.  This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.  A set of the copies of this Agreement signed by all the parties
hereto shall be lodged with each Borrower and the Administrative Agent. 
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy shall be as effective as delivery of a manually executed counterpart of
this Agreement.

 

9.9          GOVERNING LAW.  (a) THIS AGREEMENT AND ANY NOTES AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT AND ANY NOTES SHALL BE GOVERNED
BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK.

 

(b)           Notwithstanding anything in subsection 9.9(a) to the contrary,
nothing in this Agreement or in any Note shall be deemed to constitute a waiver
of any rights which any Lender may have under applicable federal law relating to
the amount of interest which any Lender may contract for, take, receive or
charge in respect of any Loans, including any right to take, receive, reserve
and charge interest at the rate allowed by the laws of the state where such
Lender is located.  To the extent that Texas law is applicable to the
determination of the Highest Lawful Rate, the Lenders and each Borrower agree
that (i) if Chapter 303 of the Texas Finance Code, as amended, is applicable to
such determination, the weekly rate ceiling (formerly known as the indicated
(weekly) rate ceiling in Article 1.4, Subtitle 1, Title 79, of the Revised Civil
Statutes of Texas, as amended) as computed from time to time shall apply;
provided, that, to the extent permitted by such Article, the Administrative
Agent may from time to time by notice to the Borrowers revise the election of
such interest rate ceiling as such ceiling affects the then current or future
balances of the Loans; and (ii) the provisions of Chapter 346 of the Texas
Finance Code, as amended (formerly found in Chapter 15 of Subtitle 3, Title 79,
of the Revised Civil Statutes of Texas, 1925, as amended) shall not apply to
this Agreement or any Note issued hereunder.

 

9.10        Jurisdiction; Venue.  Any legal action or proceeding with respect to
this Agreement may be brought in the courts of the State of New York or of the
United States of America for the Southern District of New York and, by execution
and delivery of this Agreement, each Borrower hereby accepts for and in respect
of its property, generally, irrevocably and unconditionally, the non-exclusive
jurisdiction of the aforesaid courts.  Each Borrower further irrevocably
consents to the service of process out of any of the aforementioned courts in
any such action or proceeding by the mailing of copies thereof by registered or
certified mail postage prepaid, to it at its address referred to in subsection
9.2.  Nothing herein shall affect the right of the Administrative Agent or any
Lender to serve process in any other manner permitted by law or to commence
legal proceedings or otherwise proceed against either Borrower in any other
jurisdiction.  Each Borrower hereby irrevocably and unconditionally waives any
objection that it may now or hereafter have to the venue of any action described
in this subsection 9.10, or that such proceeding was brought in an inconvenient
court, and agrees not to plead or claim the same.

 

44

--------------------------------------------------------------------------------


 

9.11        Survival and Termination of Agreement.  All covenants, agreements,
representations and warranties made herein and in any certificate, document or
statement delivered pursuant hereto or in connection herewith shall survive the
execution and delivery of this Agreement and any Notes, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Agents or any Lender may have had notice or knowledge of any Default or
incorrect representation or warranty at the time any credit is extended
hereunder, and shall continue in full force and effect so long as any Loan or
any amount payable to any Lender under or in connection with this Agreement or
any Loan is unpaid and so long as the Commitments have not expired or
terminated.  It being expressly understood that the obligations of the Borrowers
to the Administrative Agent and each Lender under subsections 2.14, 2.16, 2.17
and 9.5 and the obligations of the Lenders to the Administrative Agent under
subsection 8.7 shall survive the payment in full of the Loans and all other
amounts payable hereunder; provided, that with respect to amounts payable under
subsections 2.14, 2.16, 2.17, 8.7 and 9.5, such amounts shall be deemed to have
been paid if no claim therefor is made within one year after payment in full of
the Loans and all other amounts payable hereunder.  Notwithstanding the
foregoing, no Lender shall be entitled to any payments from either Borrower
under subsection 2.14, 2.16, 2.17 or 9.5 unless, within one year of such
Lender’s obtaining actual knowledge of the occurrence of the event or events
giving rise to the operation of any such subsection, it has notified the
Borrowers of the occurrence of such event or events; provided, however, that the
requirement for notice set forth herein shall have no effect on the nature or
scope of the provisions of such subsections other than as expressly stated in
this subsection 9.11.

 

9.12        Entire Agreement.  This Agreement sets forth the entire agreement of
the parties hereto with respect to its subject matter, and supersedes all
previous understandings, written or oral, with respect thereto.

 

9.13        WAIVER OF JURY TRIAL.  EACH BORROWER, THE ADMINISTRATIVE AGENT AND
EACH LENDER HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY
LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY NOTE AND FOR ANY
COUNTERCLAIM THEREIN.

 

9.14        Severability.  Any provision of this Agreement or of any Note which
is prohibited, unenforceable or not authorized in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition,
unenforceability or non-authorization without invalidating the remaining
provisions hereof or thereof or affecting the validity, enforceability or
legality of any such provision in any other jurisdiction.

 

9.15        Joint and Several Liability.  (a) Any and all obligations and
liabilities of either Borrower under this Agreement shall be the joint and
several obligation and the joint and several liability of the Borrowers.  Except
as expressly set forth in Section 7, each Borrower waives presentation to,
demand of payment from and protest to the Lenders of any of the obligations and
liabilities of the other Borrower hereunder and also waives notice of protest
for nonpayment and notice of acceleration and notice of intent to accelerate,
and all other notices of any kind.  Except as expressly set forth in Section 7,
each Borrower waives notice of any default by the other Borrower hereunder.  The
obligations and liabilities of each Borrower hereunder shall not be

 

45

--------------------------------------------------------------------------------


 

affected by (i) the failure of any Lender to assert any claim or demand or to
enforce any right or remedy against the other Borrower or any other person under
this Agreement or any Notes; (ii) any extension or renewal of any thereof; (iii)
any rescission, waiver, amendment or modification of any of the terms or
provisions of this Agreement or any Notes; (iv) the release of any obligation or
liability of the other Borrower by any Lender; (v) the failure of any Lender to
exercise any right or remedy against any Borrower; (vi) any change in the
ownership of either of the Borrowers; or (vii) any winding up, reorganization,
arrangement, liquidation, reconstruction or similar proceeding with respect to
either of the Borrowers or any Lender.

 

(b)           If and to the extent that either of the Borrowers shall fail to
make any payment with respect to any of the obligations hereunder as and when
due or to perform any of such obligations in accordance with the terms thereof,
then in each such event, the other Borrower will make such payment with respect
to, or perform, such obligation.

 

(c)           The obligations of each Borrower under the provisions of this
subsection 9.15 constitute full recourse obligations of such Borrower,
enforceable in accordance with the terms of this Agreement.

 

(d)           The provisions of this subsection 9.15 are made for the benefit of
the Lenders and their successors and assigns, and may be enforced by the
Administrative Agent and the Lenders from time to time against either of the
Borrowers as often as occasion therefor may arise and without requirement on the
part of the Lenders first to marshal any of their claims or to exercise any of
their rights against the other Borrower or to exhaust any remedies available to
them against the other Borrower or to resort to any other source or means of
obtaining payment of all or any part of the obligations hereunder or to elect
any other remedy. The provisions of this subsection 9.15 shall remain in effect
until all of the obligations hereunder shall have been paid in full or otherwise
fully satisfied and all of the Commitments shall have terminated or expired.  If
at any time, any payment, or any part thereof, made in respect of all or any
part of the obligations hereunder, is rescinded or must otherwise be restored or
returned by any of the Lenders upon the insolvency, bankruptcy or reorganization
of a Borrower, or otherwise, the provisions of this subsection 9.15 will
forthwith be reinstated in effect, as though such payment had not been made.

 

46

--------------------------------------------------------------------------------


 

Signature Page to the
Credit Agreement

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

 

 

CHEVRON PHILLIPS CHEMICAL COMPANY LLC

 

 

 

 

 

By:

 

 

 

J.M. McKee

 

 

Vice President and Treasurer

 

 

 

 

 

CHEVRON PHILLIPS CHEMICAL COMPANY LP

 

 

 

 

 

By:

 

 

 

J.M. McKee

 

 

Vice President and Treasurer

 

S - 1

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC, as Administrative Agent,
Same Day Lender and a Lender

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

S - 2

--------------------------------------------------------------------------------


 

 

THE ROYAL BANK OF SCOTLAND plc, as
Syndication Agent and a Lender

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

S - 3

--------------------------------------------------------------------------------


 

 

THE BANK OF NOVA SCOTIA, as Co-
Documentation Agent and a Lender

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

S - 4

--------------------------------------------------------------------------------


 

 

THE BANK OF TOKYO-MITSUBISHI, LTD., as Co-
Documentation Agent and a Lender

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

S - 5

--------------------------------------------------------------------------------


 

 

SUMITOMO MITSUI BANKING CORPORATION,
as Co-Documentation Agent and a Lender

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

S - 6

--------------------------------------------------------------------------------


 

 

ING CAPITAL LLC, as a Lender

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

S - 7

--------------------------------------------------------------------------------


 

 

BNP PARIBAS, as a Lender

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

S - 8

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY BANK, as a Lender

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

S - 9

--------------------------------------------------------------------------------


 

 

UFJ BANK LIMITED, as a Lender

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

S - 10

--------------------------------------------------------------------------------


 

 

RIYAD BANK, HOUSTON AGENCY, as a Lender

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

S - 11

--------------------------------------------------------------------------------


 

 

STANDARD CHARTERED BANK, as a Lender

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

S - 12

--------------------------------------------------------------------------------


 

 

BANCA MONTE DEI PASCHI DI SIENA S.p.A., as a
Lender

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

S - 13

--------------------------------------------------------------------------------


 

 

BANCA NAZIONALE DEL LAVORO, as a Lender

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

S - 14

--------------------------------------------------------------------------------


 

 

BAYERISCHE LANDESBANK, as a Lender

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

S - 15

--------------------------------------------------------------------------------


 

 

DnB NOR BANK ASA, as a Lender

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

S - 16

--------------------------------------------------------------------------------


 

 

EXPORT DEVELOPMENT CANADA, as a Lender

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

S - 17

--------------------------------------------------------------------------------


 

 

KBC BANK N.V., as a Lender

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

S - 18

--------------------------------------------------------------------------------


 

 

NORDDEUTSCHE LANDESBANK
GIROZENTRALE, as a Lender

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

S - 19

--------------------------------------------------------------------------------


 

 

QATAR NATIONAL BANK SAQ, as a Lender

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

S - 20

--------------------------------------------------------------------------------


 

 

THE BANK OF NEW YORK, as a Lender

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

S - 21

--------------------------------------------------------------------------------


 

 

BANCA DI ROMA – CHICAGO BRANCH, as a
Lender

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

S - 22

--------------------------------------------------------------------------------

Schedule I

 

LENDER INFORMATION

 

Lender

 

Lender’s Maximum
Commitment

 

Lender’s Lending Office

 

 

 

 

 

Administrative Agent

 

 

 

 

 

 

 

 

 

Barclays Bank PLC

 

$

65,000,000.00

 

Address for Notices:
Barclays Capital
200 Park Avenue, 4th Floor
New York, NY 10166
Attention: Nicholas A. Bell
Telecopier: (212) 412-7600
Telephone: (212) 412-4029
Email: nicholas.bell@barcap.com

 

 

 

 

 

 

 

 

 

Lending Office:
Barclays Bank PLC, New York Branch
Global Services Unit
222 Broadway
New York, NY 10038
Attention: May Wong
Telecopier: (212) 412-5306
Telephone: (212) 412-2716
Email: may.wong@barcap.com

 

 

 

 

 

Syndication Agent

 

 

 

 

 

 

 

 

 

The Royal Bank of Scotland plc

 

$

65,000,000.00

 

Address for Notices:
The Royal Bank of Scotland plc
600 Travis Street, Suite 6070
Houston, TX 77002
Attention: Brian Smith
Telecopier: (713) 221-2430
Telephone: (713) 221-2417

 

 

 

 

 

 

 

 

 

Lending Office:
The Royal Bank of Scotland plc
101 Park Avenue, 12th Floor
New York, NY 10178
Attention: Sheila Shaw
Telecopier: (212) 401-1494
Telephone: (212) 401-1406

 

I - 1

--------------------------------------------------------------------------------


 

Co-Documentation Agent

 

 

 

 

 

 

 

 

 

The Bank of Nova Scotia

 

$

60,000,000.00

 

Address for Notices:
The Bank of Nova Scotia
600 Peachtree Street N.E., Suite 2700
Atlanta, GA 30308
Attention: A. Millington
Telecopier: (404) 888-8998
Telephone: (404) 877-1579

 

 

 

 

 

 

 

 

 

Lending Office:
The Bank of Nova Scotia
600 Peachtree Street N.E., Suite 2700
Atlanta, GA 30308
Attention: A. Millington
Telecopier: (404) 888-8998
Telephone: (404) 877-1579

 

 

 

 

 

Co-Documentation Agent

 

 

 

 

 

 

 

 

 

The Bank of Tokyo-Mitsubishi, Ltd.

 

$

60,000,000.00

 

Address for Notices:
The Bank of Tokyo-Mitsubishi, Ltd.
1100 Louisiana Street
Suite 2800
Houston, TX 77002
Attention: Joan Stanton
Telecopier: (713) 658-0116
Telephone: (713) 655-3824

 

 

 

 

 

 

 

 

 

Lending Office:
The Bank of Tokyo-Mitsubishi, Ltd.
1100 Louisiana Street
Suite 2800
Houston, TX 77002
Attention: Barrie Hogue
Telecopier: (713) 658-0116
Telephone: (713) 655-3835

 

I - 2

--------------------------------------------------------------------------------


 

Co-Documentation Agent

 

 

 

 

 

 

 

 

 

Sumitomo Mitsui Banking Corporation

 

$

60,000,000.00

 

Address for Notices:
Sumitomo Mitsui Banking Corporation
277 Park Avenue
New York, NY 10172
Attention: Robert Dupree
Telecopier: (212) 224-4384
Telephone: (212) 224-4159
e-mail: robert_dupree@smbcgroup.com

 

 

 

 

 

 

 

 

 

Lending Office:
Sumitomo Mitsui Banking Corporation
277 Park Avenue
New York, NY 10172
Attention: Robert Dupree
Telecopier: (212) 224-4384
Telephone: (212) 224-4159
e-mail: robert_dupree@smbcgroup.com

 

 

 

 

 

Other Lenders

 

 

 

 

 

 

 

 

 

ING Capital LLC

 

$

55,000,000.00

 

Address for Notices:
ING Capital LLC
1325 Avenue of the Americas
New York, NY 10019
Attention: Cheryl Labelle
Telecopier: (646) 424-7229
Telephone: (646) 424-7207

 

 

 

 

 

 

 

 

 

Lending Office:
ING Capital LLC
1325 Avenue of the Americas
New York, NY 10019
Attention: Cheryl Labelle
Telecopier: (646) 424-7229
Telephone: (646) 424-7207

 

I - 3

--------------------------------------------------------------------------------


 

BNP Paribas

 

$

40,000,000.00

 

Address for Notices:
BNP Paribas
919 Third Avenue
New York, NY 10022
Attention: Cory Lantin
Telecopier: (212) 841-2683
Telephone: (212) 471-6626

 

 

 

 

 

 

 

 

 

Lending Office:
BNP Paribas
1200 Smith Street, Suite 3100
Houston, TX 77002
Attention: Joe Onischuk, Director
Telecopier: (713) 659-6915
Telephone: (713) 982-1100

 

 

 

 

 

Morgan Stanley Bank

 

$

40,000,000.00

 

Address for Notices:
Morgan Stanley Bank
1633 Broadway – 25th Floor
New York, NY 10019
Attention: James Morgan
Telecopier: (212) 537-1867
Telephone: (212) 537-1470

 

 

 

 

 

 

 

 

 

Lending Office:
Morgan Stanley Bank
1633 Broadway – 25th Floor
New York, NY 10019
Attention: James Morgan
Telecopier: (212) 537-1867
Telephone: (212) 537-1470

 

 

 

 

 

UFJ Bank Limited

 

$

40,000,000.00

 

Address for Notices:
UFJ Bank Limited
55 East 52nd Street
New York, NY 10055
Attention: John Feeney
Telecopier: (212) 754-1304
Telephone: (212) 339-8366

 

 

 

 

 

 

 

 

 

Lending Office:
UFJ Bank Limited
55 East 52nd Street
New York, NY 10055
Attention: Marlin Chin
Telecopier: (212) 754-2368
Telephone: (212) 339-6392

 

I - 4

--------------------------------------------------------------------------------


 

Riyad Bank, Houston Agency

 

$

35,000,000.00

 

Address for Notices:
Riyad Bank
700 Louisiana, Suite 4770
Houston, TX 77002
Attention: Paul N. Travis
Telecopier: (713) 331-2043
Telephone: (713) 331-2021

 

 

 

 

 

 

 

 

 

Lending Office:
Riyad Bank
700 Louisiana, Suite 4770
Houston, TX 77002
Attention: Pierre J. Herszdorfer
Telecopier: (713) 331-2043
Telephone: (713) 331-2022

 

 

 

 

 

Standard Chartered Bank

 

$

35,000,000.00

 

Address for Notices:
Standard Chartered Bank
790 East Colorado Blvd.
Suite 808
Pasadena, CA 91101
Attention: John Robinson
Telecopier: (626) 839-8010
Telephone: (626) 839-8009
Email: john.robinson@us.standardchartered.com

 

 

 

 

 

 

 

 

 

Lending Office:
Standard Chartered Bank
One Madison Avenue
Third Floor
New York, NY 10010-3603
Attention: Victoria Falone
Telecopier: (212) 667-0287
Telephone: (212) 667-0203
Email: victoria.faltine@us.standardchartered.com

 

 

 

 

 

Banca Monte dei Paschi di Siena S.p.A.

 

$

25,000,000.00

 

Address for Notices:
Banca Monte dei Paschi di Siena S.p.A.
55 East 59th Street
New York, New York 10022
Attention: Nicolas Kanaris
Telecopier: (212) 891-3661
Telephone: (212) 891-3655

 

 

 

 

 

 

 

 

 

Lending Office:
Banca Monte dei Paschi di Siena S.p.A.
55 East 59th Street
New York, New York 10022
Attention: Mei Tam
Telecopier: (212) 891-3661
Telephone: (212) 891-3649

 

I - 5

--------------------------------------------------------------------------------


 

Banca Nazionale del Lavoro

 

$

25,000,000.00

 

Address for Notices:
Banca Nazionale del Lavoro
25 West 51st Street
New York, NY 10019
Attention: Juan Cortes
Telecopier: (212) 765-2978
Telephone: (212) 314-0295
Email: juan.cortes@bnlmail.com

 

 

 

 

 

 

 

 

 

Lending Office:
Banca Nazionale del Lavoro
25 West 51st Street
New York, NY 10019
Attention: Anna Hernandez
Telecopier: (212) 765-2978
Telephone: (212) 314-0679
Email: Anna.Hernandez@bnmail.com

 

 

 

 

 

Bayerische Landesbank

 

$

25,000,000.00

 

Address for Notices:
Bayerische Landesbank
Cayman Island Branch
560 Lexington Avenue
New York, NY 10022
Attention: Steven Christenson
Telecopier: (212) 310-9868
Telephone: (212) 230-9105

 

 

 

 

 

 

 

 

 

Lending Office:
Bayerische Landesbank
Cayman Island Branch
560 Lexington Avenue
New York, NY 10022
Attention: Anthony Seay
Telecopier: (212) 230-9151
Telephone: (212) 230-9151

 

I - 6

--------------------------------------------------------------------------------


 

DnB NOR Bank ASA

 

$

25,000,000.00

 

Address for Notices:
DnB NOR Bank ASA
200 Park Avenue
31st Floor
New York, NY 10166
Attention: Peter Dodge
Telecopier: (212) 681-3900
Telephone: (212) 681-3873
Email: peter.dodge @dnbnor.no

 

 

 

 

 

 

 

 

 

Lending Office:
DnB NOR Bank ASA
200 Park Avenue
31st Floor
New York, NY 10166
Attention: Teresa Rosu
Telecopier: (212) 681-4123
Telephone: (212) 681-3845
Email: teresa.rosu@dnbnor.no

 

 

 

 

 

Export Development Canada

 

$

25,000,000.00

 

Address for Notices:
Export Development Canada
151 O’Connor Street
Ottawa, Ontario Canada K1 1K3
Attention: Daniel O’Blenis
Telecopier: (613) 598-3186
Telephone: (613) 598-6814
Email: doblenis@edc.ca

 

 

 

 

 

 

 

 

 

Lending Office:
Export Development Canada
151 O’Connor Street
Ottawa, Ontario Canada K1 1K3
Attention: Mark Henry
Telecopier: (613) 598-2514
Telephone: (613) 597-8517
Email: mhenry@edc.ca

 

I - 7

--------------------------------------------------------------------------------


 

KBC Bank N.V.

 

$

25,000,000.00

 

Address for Notices:
KBC Bank N.V.
Atlanta Representative Office
245 Peach Tree Center Avenue; Suite 2550
Atlanta, GA 30303
Attention: Filip Berton, AVP
Telecopier: (404) 584-5465
Telephone: (404) 584-5466

 

 

 

 

 

 

 

 

 

Lending Office:
KBC Bank N.V.
New York Branch
125 West 55th Street
New York, NY 10019
Attention: Robert Pacifici
Loan Administration
Telecopier: (212) 956-5581
Telephone: (212) 541-0671

 

 

 

 

 

Norddeutsche Landesbank Girozentrale

 

$

25,000,000.00

 

Address for Notices:
Norddeutsche Landesbank Girozentrale
1114 Avenue of the Americas
37th Floor
New York, NY 10036
Attention: Patrick Wacker
Telecopier: (212) 812-6860
Telephone: (212) 812-6844
Email: Patrick.wacker@nordlb.com

 

 

 

 

 

 

 

 

 

Lending Office:
Norddeutsche Landesbank Girozentrale
1114 Avenue of the Americas
37th Floor
New York, NY 10036
Attention: Andrea Johann
Telecopier: (212) 812-6930
Telephone: (212) 812-6830
Email: andrea.johann@nordlb.com

 

 

 

 

 

Qatar National Bank SAQ

 

$

25,000,000.00

 

Address for Notices:
Qatar National Bank SAQ
51 Grovenor Street
London W1K 5HH
Attention: Mohamad Danhet
Telecopier: 44-20-7647-2648
Telephone: 44-20-7647-2641

 

 

 

 

 

 

 

 

 

Lending Office:
Qatar National Bank SAQ
51 Grovenor Street
London W1K 5HH
Attention: Richard V. Gossat
Telecopier: 44-20-7647-2640
Telephone: 44-20-7647-2641

 

I - 8

--------------------------------------------------------------------------------


 

The Bank of New York

 

$

25,000,000.00

 

Address for Notices:
The Bank of New York
One Wall Street, 17th Floor
New York, New York 10286
Attention: Raymond Palmer
Telecopier: (212) 635-7923
Telephone: (212) 635-7834

 

 

 

 

 

 

 

 

 

Lending Office:
The Bank of New York
One Wall Street, 17th Floor
New York, New York 10286
Attention: Raymond Palmer
Telecopier: (212) 635-7923
Telephone: (212) 635-7834

 

 

 

 

 

Banca di Roma – Chicago Branch

 

$

20,000,000.00

 

Address for Notices:
Banca di Roma – Chicago Branch
225 West Washington, Suite 1200
Chicago, IL 60606
Attention: Ms. Joyce Montgomery
Telecopier: (312) 726-3058
Telephone: (312) 704-2648

 

 

 

 

 

 

 

 

 

Lending Office:
Banca di Roma – New York Branch
34 East 51st Street
New York, NY 10022
Attention: Mr. Lino Caldera
Telecopier: (212) 407-1613
Telephone: (212) 407-1684

 

I - 9

--------------------------------------------------------------------------------


 

Annex A

 

PRICING GRID

 

 

 

Level 1

 

Level 2

 

Level 3

 

Level 4

 

Level 5

 

Level 5

 

Senior Debt Ratings

 

³ A/A2

 

A-/A3

 

BBB+/Baa1

 

BBB/Baa2

 

BBB-/Baa3

 

< BBB-/Baa3

 

 

 

(bps)

 

(bps)

 

(bps)

 

(bps)

 

(bps)

 

(bps)

 

Applicable Eurodollar Margin(1)

 

35.0

 

50.0

 

62.5

 

75.0

 

87.5

 

112.5

 

Applicable Utilization Fee Rate – Above 50% Usage(1)

 

10.0

 

10.0

 

12.5

 

12.5

 

12.5

 

25.0

 

Applicable Commitment Fee Rate(1)

 

10.0

 

11.0

 

12.5

 

15.0

 

20.0

 

25.0

 

 

The foregoing Pricing Grid is based upon the Senior Debt ratings as determined
from time to time by S&P and Moody’s.

 

--------------------------------------------------------------------------------

(1)  The Commitment Fee, Utilization Fee and Applicable Eurodollar Margins shall
be determined by the highest of the two ratings assigned by S&P and Moody’s to
the Senior Debt.  If the two ratings for the Senior Debt are two or more rating
levels apart, the Commitment Fee, Utilization Fee and Applicable Eurodollar
Margin shall be determined by reference to the rating level that is one rating
level below the highest rating level in which the Senior Debt’s ratings fall.

 

A -- 1

--------------------------------------------------------------------------------


 

Exhibit A to the
Credit Agreement

 

FORM OF NOTE

 

New York, New York
July 30, 2004

 

FOR VALUE RECEIVED, CHEVRON PHILLIPS CHEMICAL COMPANY LLC, a Delaware limited
liability company (the “LLC”), CHEVRON PHILLIPS CHEMICAL COMPANY LP, a Delaware
limited partnership which is wholly-owned, indirectly, by the LLC (the “LP”; and
together with the LLC, the “Borrowers” and, each, a “Borrower”), jointly and
severally promise to pay to the order of [Insert Name of Lender] (the “Lender”)
[Insert Lender Address], Attention: [Insert Lender Contact Name], (i) on the
Termination Date (as defined in the Credit Agreement referred to below) or (ii)
if in accordance with subsection 2.2(a) the Borrowers have extended the date
upon which the principal amount of the Loans of the Lenders outstanding as of
the Termination Date will be due and payable, on the first anniversary of the
Termination Date; in each case in lawful money of the United States of America
and in immediately available funds, the principal amount equal to the aggregate
unpaid principal amount of all Loans made by the Lender to the Borrowers
pursuant to subsections 2.1, 2.2, 2.3 and 2.4 of the Agreement.  The Borrowers,
jointly and severally, hereby further agree to pay interest on the unpaid
principal amount of the Loans from time to time outstanding from the date hereof
until payment in full thereof at the rates per annum, and on the dates, set
forth in subsection 2.10 of the Credit Agreement.  The holder of this Note is
authorized to record the date and amount of each Loan made by the Lender, each
payment of principal with respect thereto and each conversion or continuation
made pursuant to subsection 2.7 of the Credit Agreement, on the schedules
annexed hereto and made a part hereof, or on a continuation thereof which shall
be attached hereto and made a part hereof, and any such recordation shall
constitute prima facie evidence, absent manifest error, of the accuracy of the
information recorded; provided, that failure by the Lender to make any such
recordation or any error in such recordation shall not affect the obligations of
the Borrowers hereunder or under the Credit Agreement.

 

This Note is one of the Notes referred to in the Credit Agreement, dated as of
the date hereof, among LLC and LP, each as a Borrower, the Lenders parties
thereto, Barclays Bank PLC, as the Administrative Agent, and the other agents
therein named (as amended, supplemented or otherwise modified from time to time,
the “Credit Agreement”; terms defined therein and not otherwise defined herein
being used herein as therein defined), is entitled to the benefits thereof and
is subject to optional and mandatory prepayment in whole or in part as provided
therein.  The Borrowers agree to pay all costs and expenses incurred by the
Lender in connection with the enforcement of its rights and remedies under the
Credit Agreement and this Note.

 

Upon the occurrence of any one or more of the Events of Default specified in the
Credit Agreement, all amounts then remaining unpaid on this Note shall become,
or may be declared to be, immediately due and payable all as provided therein.

 

A - 1

--------------------------------------------------------------------------------


 

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

 

 

 

CHEVRON PHILLIPS CHEMICAL COMPANY LLC

 

 

 

 

 

By:

 

 

Title:

 

 

 

 

 

 

CHEVRON PHILLIPS CHEMICAL COMPANY LP

 

 

 

 

 

By:

 

 

Title:

 

 

A - 2

--------------------------------------------------------------------------------


 

Schedule A
to Note

 

LOANS, CONVERSIONS AND REPAYMENTS OF ABR LOANS

 

Date

 

Amount of ABR
Loans

 

Amount
Converted to
ABR Loans

 

Amount of
Principal of
ABR Loans
Repaid

 

Amount of ABR
Loans Converted
to Eurodollar
Loans

 

Unpaid Principal
Balance of ABR
Loans

 

Notation Made
By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A - 3

--------------------------------------------------------------------------------


 

Schedule B
to Note

 

LOANS, CONTINUATIONS, CONVERSIONS AND REPAYMENTS OF EURODOLLAR LOANS

 

Date

 

Amount of
Eurodollar
Loans

 

Amount
Converted to
Eurodollar
Loans

 

Interest Period
and
Eurodollar
Rate with
Respect
Thereto

 

Amount of
Principal of
Eurodollar
Loans Repaid

 

Amount of
Eurodollar
Loans
Converted to
ABR Loans

 

Unpaid
Principal
Balance of
Eurodollar
Loans

 

Notation Made
By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Exhibit B to the
Credit Agreement

 

FORM OF ASSIGNMENT AND ACCEPTANCE

 

Reference is made to the Credit Agreement dated as of July 30, 2004 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among CHEVRON PHILLIPS CHEMICAL COMPANY LLC, a Delaware limited liability
company (the “LLC”), CHEVRON PHILLIPS CHEMICAL COMPANY LP, a Delaware limited
partnership which is wholly-owned, indirectly, by the LLC (the “LP”; and
together with the LLC, the “Borrowers” and, each, a “Borrower”), the Lenders
parties thereto, Barclays Bank PLC, as the Administrative Agent, and the other
agents therein named. Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement.

 

                          (the “Assignor”) and                           (the
“Assignee”) agree as follows:

 

1.             The Assignor hereby irrevocably sells and assigns to the Assignee
without recourse to the Assignor, and the Assignee hereby irrevocably purchases
and assumes from the Assignor without recourse to the Assignor, as of the
Transfer Effective Date (as defined below), a       % interest (the “Assigned
Interest”) in and to the Assignor’s rights and obligations under the Credit
Agreement with respect to the credit facility contained in the Credit Agreement
as are set forth on Schedule 1 (the “Assigned Facility”), in a principal amount
for the Assigned Facility as set forth on Schedule 1.

 

2.             The Assignor (a) makes no representation or warranty and assumes
no responsibility with respect to any statements, warranties or representations
made in or in connection with the Credit Agreement or any other instrument or
document furnished pursuant thereto or with respect to the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Credit
Agreement, any Note or any other instrument or document furnished pursuant
thereto, other than that the Assignor is the legal and beneficial owner of the
Assigned Facility and the Assignor has not created any adverse claim upon the
interest being assigned by it hereunder and that such interest is free and clear
of any such adverse claim; (b) makes no representation or warranty and assumes
no responsibility with respect to the financial condition of the Borrowers or
their Subsidiaries or the performance or observance by the Borrowers of any of
their obligations under the Credit Agreement or any Note or any other instrument
or document furnished pursuant hereto or thereto; and (c) attaches any Notes
held by it evidencing the Assigned Facility and (i) requests that the
Administrative Agent, upon request by the Assignee, exchange any attached Notes
for a new Note or Notes payable to the Assignee and (ii) if the Assignor has
retained any interest in the Assigned Facility, requests that the Administrative
Agent exchange any attached Notes for a new Note or Notes payable to the
Assignor, in each case in amounts which reflect the assignment being made hereby
(and after giving effect to any other assignments which have become effective on
the Transfer Effective Date).

 

3.             The Assignee (a) represents and warrants that it is legally
authorized to enter into this Assignment and Acceptance; (b) confirms that it
has received a copy of the Credit

 

B - 1

--------------------------------------------------------------------------------


 

Agreement, together with copies of the financial statements delivered pursuant
to subsection 3.5 or 5.2, as available, thereof and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Acceptance; (c) agrees that it will,
independently and without reliance upon the Assignor, the Administrative Agent
or any other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement, any Notes or any other instrument
or document furnished pursuant hereto or thereto; (d) appoints and authorizes
the Administrative Agent to take such action as agent on its behalf and to
exercise such powers and discretion under the Credit Agreement, any Notes or any
other instrument or document furnished pursuant hereto or thereto as are
delegated to the Administrative Agent by the terms thereof, together with such
powers as are incidental thereto; and (e) agrees that it will be bound by the
provisions of the Credit Agreement and will perform in accordance with its terms
all the obligations which by the terms of the Credit Agreement are required to
be performed by it as a Lender including, if it is organized under the laws of a
jurisdiction outside the United States, its obligation pursuant to subsection
2.15(b) of the Credit Agreement.

 

4.             The effective date of this Assignment and Acceptance shall be
           , 20     (the “Transfer Effective Date”).  Following the execution of
this Assignment and Acceptance, it will be delivered to the Administrative Agent
for acceptance by it and recording by the Administrative Agent pursuant to the
Credit Agreement, effective as of the Transfer Effective Date (which shall not,
unless otherwise agreed to by the Administrative Agent, be earlier than five
Business Days after the date of such acceptance and recording by the
Administrative Agent).

 

5.             Upon such acceptance and recording, from and after the Transfer
Effective Date, the Administrative Agent shall make all payments in respect of
the Assigned Interest (including payments of principal, interest, fees and other
amounts) to the Assignor for amounts which have accrued to the Transfer
Effective Date and to the Assignee for amounts which have accrued subsequent to
the Transfer Effective Date.  The Assignor and the Assignee shall make all
appropriate adjustments in payments by the Administrative Agent for periods
prior to the Transfer Effective Date or with respect to the making of this
assignment directly between themselves.

 

6.             From and after the Transfer Effective Date, (a) the Assignee
shall be a party to the Credit Agreement and, to the extent provided in this
Assignment and Acceptance, have the rights and obligations of a Lender
thereunder and shall be bound by the provisions thereof and (b) the Assignor
shall, to the extent provided in this Assignment and Acceptance, relinquish its
rights and be released from its obligations under the Credit Agreement,
provided, however, that its rights under subsections 2.14, 2.16, 2.17 and 9.5
thereunder shall not be affected.

 

7.             This Assignment and Acceptance shall be governed by and construed
in accordance with the laws of the State of New York.

 

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Acceptance to be executed as of the date first above written by their respective
duly authorized officers on Schedule 1 hereto.

 

B - 2

--------------------------------------------------------------------------------


 

SCHEDULE 1
TO ASSIGNMENT AND ACCEPTANCE
RELATING TO THE CREDIT AGREEMENT, DATED AS OF JULY 30, 2004,
among
CHEVRON PHILLIPS CHEMICAL COMPANY LLC, as a Borrower, and
CHEVRON PHILLIPS CHEMICAL COMPANY LP, as a Borrower,
the Several Lenders from Time to Time Parties thereto, and
BARCLAYS BANK PLC, as Administrative Agent

 

Name of Assignor:

 

Name of Assignee:

 

Transfer Effective Date:

 

Principal
Amount Assigned

 

Commitment
Percentage Assigned(1)

 

 

 

 

 

$

 

 

          .                      

%

 

 

 

 

 

 

[Name of Assignee]

 

[Name of Assignor]

 

 

 

By:

 

 

By:

 

Name:

 

Name:

Title:

 

Title:

 

 

 

Accepted:

 

Consented To(2):

 

 

 

BARCLAYS BANK PLC, as
Administrative Agent, Same Day Lender and a Lender

 

CHEVRON PHILLIPS CHEMICAL COMPANY LLC,
as a Borrower

 

 

 

 

 

 

By:

 

 

By:

 

Name:

 

Name:

Title:

 

Title:

 

 

 

 

 

CHEVRON PHILLIPS CHEMICAL COMPANY LP, as
a Borrower

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------

(1)     Calculate the Commitment Percentage that is assigned to at least 15
decimal places and show as a percentage of the aggregate commitments of all
Banks.

 

(2)      Not required during the occurrence and continuation of an Event of
Default under subsections 7(g) or (h).

 

B - 3

--------------------------------------------------------------------------------


 

Exhibit C to the
Credit Agreement

 

FORM OF
CLOSING CERTIFICATE

OF
CHEVRON PHILLIPS CHEMICAL COMPANY LLC
AND CHEVRON PHILLIPS CHEMICAL COMPANY LP

 

Reference is made to the CREDIT AGREEMENT (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), dated as of July 30, 2004,
among Chevron Phillips Chemical Company LLC, a Delaware limited liability
company (the “LLC”), and Chevron Phillips Chemical Company LP, a Delaware
limited partnership wholly owned indirectly by the LLC (the “LP”), each as a
Borrower, the Lenders, Barclays Bank PLC, as the Administrative Agent, and the
other agents therein named. Unless otherwise indicated, capitalized terms used
but not defined herein shall have the respective meanings set forth in the
Credit Agreement.  This certificate is being delivered pursuant to subsection
4.1(b) of the Credit Agreement.

 

I, J.M. McKee, Vice President and Treasurer of each of Chevron Phillips Chemical
Company LLC and Chevron Phillips Chemical Company LP, HEREBY CERTIFY that:

 

(a)           Each of the representations and warranties made by the LLC and the
LP in or pursuant to the Credit Agreement are true and correct in all material
respects on and as of the date hereof;

 

(b)           No Default or Event of Default has occurred and is continuing on
the date hereof or will occur after giving effect to the extensions of credit
requested to be made on the date hereof; and

 

(c)           Any governmental and third party approvals necessary and material
in connection with the financing contemplated by the Credit Agreement and the
continuing operations of the LLC and the LP and their Subsidiaries have been
obtained and are in full force and effect.

 

C - 1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, I have hereunto signed my name this 30th day of July, 2004.

 

 

 

 

 

 

Name: J.M. McKee

 

Title:  Vice President and Treasurer of both Chevron
Phillips Chemical Company LLC and Chevron Phillips
Chemical Company LP

 

C - 2

--------------------------------------------------------------------------------


 

Exhibit D to the
Credit Agreement

 

FORM OF
CERTIFICATE OF SECRETARY

OF
CHEVRON PHILLIPS CHEMICAL COMPANY [LLC][LP]

 

Reference is made to the CREDIT AGREEMENT (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), dated as of July 30, 2004,
among Chevron Phillips Chemical Company LLC, a Delaware limited liability
company (the “LLC”), and Chevron Phillips Chemical Company LP, a Delaware
limited partnership wholly owned indirectly by the LLC (the “LP”), each as a
Borrower, the Lenders, Barclays Bank PLC, as the Administrative Agent, and the
other agents therein named. Unless otherwise indicated, capitalized terms used
but not defined herein shall have the respective meanings set forth in the
Credit Agreement.  This certificate is being delivered pursuant to subsection
4.1(c) of the Credit Agreement.

 

I, Lisa Lynch, Assistant Secretary of Chevron Phillips Chemical Company
[LLC][LP], DO HEREBY CERTIFY that:

 

(a)           annexed hereto as Exhibit A is a true and correct copy of the
Certificate of [Formation of the LLC][Limited Partnership of the LP] as in
effect on [Date] and at all times thereafter through the date hereof;

 

(b)           annexed hereto as Exhibit B is a true and correct copy of the
[Amended and Restated Limited Liability Company Agreement of the LLC][Agreement
of Limited Partnership of the LP] as in effect on [Date] and at all times
thereafter through the date hereof;

 

(c)           annexed hereto as Exhibit C is a true and correct copy of certain
resolutions duly adopted by the [Board of Managers of the LLC][General Partner
of the LP] on [Date(s)], which resolutions are the only resolutions adopted by
the [Board of Directors of the LLC][General Partner of the LP] or any committee
thereof relating to the Credit Agreement and the Notes and borrowings by the
[LLC][LP] thereunder and have not been revoked, amended, supplemented or
modified and are in full force and effect on the date hereof; and

 

(d)           each of the persons named below is and has been at all times since
[Date] a duly elected and qualified officer of the [LLC][LP] holding the
respective office set forth opposite his or her name and the signature set forth
opposite the name of each such person is his or her genuine signature:

 

D - 1

--------------------------------------------------------------------------------


 

Name

 

Title

 

Specimen Signature

 

 

 

 

 

[Include all officers of the [LLC][LP] who are signing the Credit Agreement, the
Notes or any closing document.]

 

 

 

 

 

[Remainder of page left blank intentionally; Signature page to follow.]

 

D - 2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, I have hereunto signed my name this 30th day of July, 2004.

 

 

 

 

 

 

Name: Lisa Lynch

 

Title: Assistant Secretary

 

D - 3

--------------------------------------------------------------------------------

Exhibit E-1 to the
Credit Agreement

 

FORM OF OPINION OF BORROWERS’ COUNSEL

 

July 30, 2004

 

Barclays Bank PLC, as
Administrative Agent for the
Lenders listed on Schedule I hereto
200 Park Avenue, 4th Floor
New York, NY 10166
Attention: Mr. Nicholas A. Bell

 

and

 

The Agents and Lenders listed
on Schedule I hereto

 

Re:                               $800,000,000 Five-Year Revolving Credit
Facility

 

Ladies and Gentlemen:

 

I am Counsel of Chevron Phillips Chemical Company LLC, a Delaware limited
liability company (the “LLC”) owned equally, indirectly, by ConocoPhillips and
ChevronTexaco Corporation, and of Chevron Phillips Chemical Company LP, a
Delaware limited partnership wholly-owned, indirectly, by the LLC (the “LP”;
and, together with the LLC, the “Borrowers”).  I am rendering this opinion in
connection with the preparation, execution and delivery of the Credit Agreement,
dated as of July 30, 2004 (the “Credit Agreement”), among the Borrowers,
Barclays Bank PLC, as Administrative Agent, the other agents therein named, and
the lenders party thereto (collectively, the “Lenders”).

 

Unless otherwise indicated, capitalized terms used but not defined herein shall
have the respective meanings set forth in the Credit Agreement. This opinion is
furnished to you pursuant to subsection 4.1(e) of the Credit Agreement.

 

In connection with this opinion, I have examined:

 

(A)          the Credit Agreement, signed by the Borrowers and by the
Administrative Agent, the other agents therein named, and the Lenders; and

 

(B)           the Notes delivered on the Closing Date pursuant to the Credit
Agreement (the “Notes”).

 

I also have examined the originals, or duplicates or certified or conformed
copies, of such records, agreements, instruments and other documents and have
made such other investigations as I have deemed relevant and necessary in
connection with the opinions expressed herein.  As to

 

E - 1

--------------------------------------------------------------------------------


 

questions of fact material to this opinion, I have relied upon certificates of
public officials and of officers and representatives of the Borrowers.  In
addition, I have examined, and have relied as to matters of fact upon, the
representations made in the Credit Agreement.

 

In rendering the opinions set forth below, I have assumed the genuineness of all
signatures (other than officers of the Borrowers), the legal capacity of natural
persons, the authenticity of all documents submitted to me as originals, the
conformity to original documents of all documents submitted to me as duplicates
or certified or conformed copies, and the authenticity of the originals of such
latter documents.

 

Based upon and subject to the foregoing, and subject to the qualifications and
limitations set forth herein, I am of the opinion that:

 

1.             The LLC (a) has been duly organized and is validly existing and
in good standing as a limited liability company under the laws of the State of
Delaware, (b) has the limited liability company power and authority to execute
and deliver the Credit Agreement and each Note and to borrow and perform its
obligations thereunder, and (c) has duly authorized, executed and delivered the
Credit Agreement and the Notes.

 

2.             The LP (a) has been duly organized and is validly existing and in
good standing as a limited partnership under the laws of the State of Delaware,
(b) has the partnership power and authority to execute and deliver the Credit
Agreement and each Note and to borrow and perform its obligations thereunder,
and (c) has duly authorized, executed and delivered the Credit Agreement and the
Notes.

 

3.             The execution and delivery by the LLC of the Credit Agreement and
each Note, its borrowings in accordance with the terms of the Credit Agreement
and performance of its payment and other obligations thereunder will not result
in any violation of (1) its Certificate of Formation or its Amended and Restated
Limited Liability Company Agreement, or (2) assuming that proceeds of borrowings
will be used in accordance with the terms of the Credit Agreement, any Federal
statute or the Delaware Limited Liability Company Act or any rule or regulation
issued pursuant to any Federal statute or the Delaware Limited Liability Company
Act.

 

4.             The execution and delivery by the LP of the Credit Agreement and
each Note, its borrowings in accordance with the terms of the Credit Agreement
and performance of its payment and other obligations thereunder will not result
in any violation of (1) its Certificate of Limited Partnership or its Agreement
of Limited Partnership, or (2) assuming that proceeds of borrowings will be used
in accordance with the terms of the Credit Agreement, any Federal statute or the
Delaware Revised Uniform Limited Partnership Act or any rule or regulation
issued pursuant to any Federal statute or the Delaware Revised Uniform Limited
Partnership Act.

 

5.             No consent, approval, authorization, order, filing, registration
or qualification of or with any Federal governmental agency or body or any
Delaware governmental agency or body acting pursuant to the Delaware Limited
Liability Company Act or the Delaware

 

E - 2

--------------------------------------------------------------------------------


 

Revised Uniform Limited Partnership Act is required for the execution and
delivery by either Borrower of the Credit Agreement and each Note, the
borrowings by either Borrower in accordance with the terms of the Credit
Agreement and each Note or the performance by the Borrowers of their payment
obligations under the Credit Agreement and each Note.

 

6.             Neither Borrower is an “investment company,” “company” or a
company “controlled” by an “investment company” within the meaning of and
subject to regulation under the Investment Company Act of 1940, as amended.

 

I express no opinion with respect to: (a) the effect of any provision of the
Credit Agreement or the Notes which is intended to permit modification thereof
only by means of an agreement signed in writing by the parties thereto; (b) the
effect of any provision of the Credit Agreement or the Notes insofar as it
provides that any Person purchasing a participation from a Lender or other
Person may exercise set-off or similar rights with respect to such participation
or that any Lender or other Person may exercise set-off or similar rights other
than in accordance with applicable law; (c) the effect of any provision of the
Credit Agreement or the Notes imposing penalties or forfeitures; (d) the
enforceability of any provision of the Credit Agreement or the Notes to the
extent that such provision constitutes a waiver of illegality as a defense to
performance of contract obligations; and (e) the effect of any provision of the
Credit Agreement or the Notes relating to indemnification or exculpation in
connection with violations of any securities laws or relating to
indemnification, contribution or exculpation in connection with willful,
reckless or criminal acts or gross negligence of the indemnified or exculpated
Person or the Person receiving contribution.

 

In connection with the provisions of the Credit Agreement whereby the parties
submit to the jurisdiction of the courts of the United States of America located
in the State of New York, I note the limitations of 28 U.S.C. 1331 and 1332 on
subject matter jurisdiction of the Federal courts.

 

The opinions expressed herein are limited to the Federal law of the United
States, the Delaware Limited Liability Company Law and the Delaware Uniform
Limited Partnership Act.

 

This opinion letter is rendered to you in connection with the above-described
transactions.  This opinion letter may not be relied upon by you for any other
purpose, or relied upon by, or furnished to, any other person, firm or
corporation, other than [                    ], which can rely on this opinion
for the purposes of rendering the opinions set forth in their Opinion Letter
dated July 30, 2004, without my prior written consent.

 

Very truly yours,

 

 

David Bargainer

 

E - 3

--------------------------------------------------------------------------------


 

Schedule I
to Exhibit E-1

 

SCHEDULE I

THE ADMINISTRATIVE AGENT AND THE LENDERS

 

Barclays Bank PLC,
as Administrative Agent and a Lender

 

The Royal Bank of Scotland plc,
as Syndication Agent and a Lender

 

Sumitomo Mitsui Banking Corporation,
Co-Documentation Agent and a Lender

 

The Bank of Nova Scotia,
as Co-Documentation Agent and a Lender

 

The Bank of Tokyo-Mitsubishi,
Co-Documentation Agent and a Lender

 

ING Capital LLC, a Lender

 

BNP Paribas, a Lender

 

Morgan Stanley Bank, a Lender

 

UFJ Bank Limited, a Lender

 

Riyad Bank, Houston Agency, a Lender

 

Standard Chartered Bank, a Lender

 

Banca Monte De Paschi di Siena S.p.A., a Lender

 

Banca Nazionale del Lavoro, a Lender

 

Bayerische Landesbank, a Lender

 

DnB NOR Bank ASA, a Lender

 

Export Development Canada, a Lender

 

KBC Bank N.V., Lender

 

Norddeutsche Landesbank Girozentrale, Lender

 

E - 4

--------------------------------------------------------------------------------


 

Qatar National Bank SAQ, Lender

 

The Bank of New York, Lender

 

Banca di Roma – Chicago Branch, Lender

 

E - 5

--------------------------------------------------------------------------------


 

Exhibit E-2 to the
Credit Agreement

 

FORM OF OPINION OF BORROWERS’ COUNSEL

 

July 30, 2004

 

Barclays Bank PLC, as
Administrative Agent for the
Lenders listed on Schedule I hereto
200 Park Avenue, 4th Floor
New York, NY 10166
Attention: Mr. Nicholas A. Bell

 

and

 

The Agents and Lenders listed
on Schedule I hereto

 

Re:                               $800,000,000 Five-Year Revolving Credit
Facility

 

Ladies and Gentlemen:

 

We have acted as special counsel to Chevron Phillips Chemical Company LLC, a
Delaware limited liability company (the “LLC”), and Chevron Phillips Chemical
Company LP, a Delaware limited partnership (the “LP”; and, together with the
LLC, the “Borrowers”), in connection with the preparation, execution and
delivery of the Credit Agreement, dated as of July 30, 2004 (the “Credit
Agreement”), among the Borrowers, Barclays Bank PLC, as Administrative Agent,
the other agents therein named, and the lenders party thereto (collectively, the
“Lenders”).

 

Unless otherwise indicated, capitalized terms used but not defined herein shall
have the respective meanings set forth in the Credit Agreement. This opinion is
furnished to you pursuant to subsection 4.1(e) of the Credit Agreement.

 

In connection with this opinion, we have examined:

 

(C)           the Credit Agreement, signed by the Borrowers and by the
Administrative Agent, the other agents therein named, and the Lenders; and

 

(D)          the Notes delivered on the Closing Date pursuant to the Credit
Agreement (the “Notes”).

 

We also have examined the originals, or duplicates or certified or conformed
copies, of such records, agreements, instruments and other documents and have
made such other investigations as we have deemed relevant and necessary in
connection with the opinions expressed herein.  As to questions of fact material
to this opinion, we have relied upon

 

E - 6

--------------------------------------------------------------------------------


 

certificates of public officials and of officers and representatives of the
Borrowers.  In addition, we have examined, and have relied as to matters of fact
upon, the representations made in the Credit Agreement.

 

In rendering the opinions set forth below, we have assumed the genuineness of
all signatures (other than officers of the Borrowers), the legal capacity of
natural persons, the authenticity of all documents submitted to us as originals,
the conformity to original documents of all documents submitted to us as
duplicates or certified or conformed copies, and the authenticity of the
originals of such latter documents.  In addition, we have relied on the opinions
of David Bargainer, counsel to the LLC and the LP, with respect to all of the
matters set forth in his Opinion Letter dated July 30, 2004.

 

Based upon and subject to the foregoing, and subject to the qualifications and
limitations set forth herein, we are of the opinion that:

 

1.             The execution and delivery by the LLC of the Credit Agreement and
each Note, its borrowings in accordance with the terms of the Credit Agreement
and performance of its payment and other obligations thereunder will not result
in any violation of, assuming that proceeds of borrowings will be used in
accordance with the terms of the Credit Agreement, any New York statute or any
rule or regulation issued pursuant to any New York statute.

 

2.             The execution and delivery by the LP of the Credit Agreement and
each Note, its borrowings in accordance with the terms of the Credit Agreement
and performance of its payment and other obligations thereunder will not result
in any violation of, assuming that proceeds of borrowings will be used in
accordance with the terms of the Credit Agreement, any New York statute or any
rule or regulation issued pursuant to any New York statute.

 

3.             No consent, approval, authorization, order, filing, registration
or qualification of or with any New York governmental agency or body is required
for the execution and delivery by either Borrower of the Credit Agreement and
each Note, the borrowings by either Borrower in accordance with the terms of the
Credit Agreement and each Note or the performance by the Borrowers of their
payment obligations under the Credit Agreement and each Note.

 

4.             The Credit Agreement and each Note constitute the valid and
legally binding obligation of each Borrower, enforceable against such Borrower
in accordance with its terms.

 

In issuing our opinion in paragraph 4, we have assumed that the Credit Agreement
is a valid and legally binding obligation of each of the Lenders parties
thereto.

 

Our opinion in paragraph 4 above is subject to (i) the effects of bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other similar
laws of general application relating to or affecting creditors’ rights
generally, (ii) general equitable principles (whether considered in a proceeding
in equity or at law) and (iii) an implied covenant of good faith and fair
dealing.

 

E - 7

--------------------------------------------------------------------------------


 

We express no opinion with respect to: (a) the effect of any provision of the
Credit Agreement which is intended to permit modification thereof only by means
of an agreement signed in writing by the parties thereto; (b) the effect of any
provision of the Credit Agreement insofar as it provides that any Person
purchasing a participation from a Lender or other Person may exercise set-off or
similar rights with respect to such participation or that any Lender or other
Person may exercise set-off or similar rights other than in accordance with
applicable law; (c) the effect of any provision of the Credit Agreement imposing
penalties or forfeitures; (d) the enforceability of any provision of the Credit
Agreement to the extent that such provision constitutes a waiver of illegality
as a defense to performance of contract obligations; and (e) the effect of any
provision of the Credit Agreement relating to indemnification or exculpation in
connection with violations of any securities laws or relating to
indemnification, contribution or exculpation in connection with willful,
reckless or criminal acts or gross negligence of the indemnified or exculpated
Person or the Person receiving contribution.

 

In connection with the provisions of the Credit Agreement whereby the parties
submit to the jurisdiction of the courts of the United States of America located
in the State of New York, we note the limitations of 28 U.S.C. 1331 and 1332 on
subject matter jurisdiction of the federal courts.

 

Our opinions expressed herein are limited to the law of the State of New York.

 

This opinion letter is rendered to you in connection with the above-described
transactions.  This opinion letter may not be relied upon by you for any other
purpose, or relied upon by, or furnished to, any other Person without our prior
written consent.

 

Yours very truly,

 

E - 8

--------------------------------------------------------------------------------


 

Schedule I
to Exhibit E-2

 

SCHEDULE I

THE ADMINISTRATIVE AGENT AND THE LENDERS

 

Barclays Bank PLC,
as Administrative Agent and a Lender

 

The Royal Bank of Scotland plc,
as Syndication Agent and a Lender

 

Sumitomo Mitsui Banking Corporation,
Co-Documentation Agent and a Lender

 

The Bank of Nova Scotia,
as Co-Documentation Agent and a Lender

 

The Bank of Tokyo-Mitsubishi
Co-Documentation Agent and a Lender

 

ING Capital LLC, a Lender

 

BNP Paribas, a Lender

 

Morgan Stanley Bank, a Lender

 

UFJ Bank Limited, a Lender

 

Riyad Bank, Houston Agency, a Lender

 

Standard Chartered Bank, a Lender

 

Banca Monte De Paschi di Siena S.p.A., a Lender

 

Banca Nazionale del Lavoro, a Lender

 

Bayerische Landesbank, a Lender

 

DnB NOR Bank ASA, a Lender

 

Export Development Canada, a Lender

 

KBC Bank N.V., Lender

 

Norddeutsche Landesbank Girozentrale, Lender

 

Qatar National Bank SAQ, Lender

 

The Bank of New York, Lender

 

Banca di Roma – Chicago Branch, Lender

 

E - 9

--------------------------------------------------------------------------------


 

Exhibit F to the
Credit Agreement

 

FORM OF BORROWING REQUEST

 

Barclays Bank PLC,
as Administrative Agent
200 Park Avenue, 4th Floor
New York, NY 10166

 

Attention: Ms. May Wong

 

[Date(1)]

 

Dear Sirs and Madams:

 

The undersigned, Chevron Phillips Chemical Company [LLC][LP] (the “Requesting
Borrower”) refers to the Credit Agreement dated as of July 30, 2004 (as it may
be amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Chevron Phillips Chemical Company LP and Chevron
Phillips Chemical Company LLC, each as a Borrower, the several Lenders from time
to time party thereto, Barclays Bank PLC, as Administrative Agent, and the other
agents therein named. Terms used herein and not otherwise defined herein shall
have the meanings assigned to such terms in the Credit Agreement.

 

The Requesting Borrower hereby gives you notice pursuant to subsection 2.3 of
the Credit Agreement that it requests a [Eurodollar][ABR] Loan under the Credit
Agreement, and in that connection sets forth below the terms on which such
[Eurodollar][ABR] Loan is requested to be made:

 

(A)          [the amount to be borrowed(2)],

 

(B)           [the requested Borrowing Date],

 

(C)           [Interest rate basis(3)] and

 

(D)          [length of the Interest Period for each Eurodollar Loan requested
herein(4)].

 

--------------------------------------------------------------------------------

(1).          Prior to 12:00 P.M., New York City time, at least three Business
Days prior to the requested Borrowing Date, in the case of Eurodollar Loans, and
prior to 12:00 P.M., New York City time, on the Borrowing Date, in the case of
ABR Loans.

(2).          In an aggregate principle amount of the lesser of (1) $10,000,000
or a whole multiple of $1,000,000 in excess thereof, and (2) the Available
Commitments.

(3).          Eurodollar Rate, ABR Rate or a combination thereof. If no election
as to the Type of borrowing is specified, the borrowing shall be an ABR
borrowing.

(4).          If no Interest Period is specified, the Interest Period shall be
deemed to be one month.

 

F - 1

--------------------------------------------------------------------------------


 

Upon acceptance of any or all of the Loans made by the Lenders in response to
this request, the Requesting Borrower shall be deemed to have represented and
warranted that the conditions specified in subsection 4.2 of the Credit
Agreement have been satisfied.

 

 

Very truly yours,

 

 

 

CHEVRON PHILLIPS CHEMICAL
COMPANY [LLC][LP]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

F - 2

--------------------------------------------------------------------------------


 

Exhibit G to the
Credit Agreement

 

FORM OF EXEMPTION CERTIFICATE

 

Reference is made to the Credit Agreement, dated as of July 30, 2004 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Chevron Phillips Chemical Company LP and Chevron Phillips
Chemical Company LLC, each as a Borrower, the several Lenders from time to time
party thereto, Barclays Bank PLC, as Administrative Agent, and the other agents
therein named. Unless otherwise defined herein, terms defined in the Credit
Agreement and used herein shall have the meanings given to them in the Credit
Agreement.  [Name of Non-U.S. Lender] (the “Non-U.S. Lender”) is providing this
certificate pursuant to subsection 2.16(b) of the Credit Agreement.  The
Non-U.S. Lender hereby represents and warrants that:

 

1.             The Non-U.S. Lender is the sole record and beneficial owner of
the Loans in respect of which it is providing this certificate.

 

2.             The Non-U.S. Lender is not a “bank” for purposes of Section
881(c)(3)(A) of the Internal Revenue Code of 1986, as amended (the “Code”).  In
this regard, the Non-U.S. Lender further represents and warrants that:

 

(a)           the Non-U.S. Lender is not subject to regulatory or other legal
requirements as a bank in any jurisdiction; and

 

(b)           the Non-U.S. Lender has not been treated as a bank for purposes of
any tax, securities law or other filing or submission made to any Governmental
Authority, any application made to a rating agency or qualification for any
exemption from tax, securities law or other legal requirements.

 

3.             The Non-U.S. Lender is not a 10-percent shareholder of either
Borrower within the meaning of Section 881(c)(3)(B) of the Code.

 

4.             The Non-U.S. Lender is not a controlled foreign corporation
receiving interest from a related person within the meaning of Section
881(c)(3)(C) of the Code.

 

G - 1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has duly executed this certificate.

 

 

[NAME OF NON-U.S. LENDER]

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

Date:

 

 

 

G - 2

--------------------------------------------------------------------------------


 

Exhibit H to the
Credit Agreement

 

FORM OF SAME DAY BORROWING REQUEST

 

Barclays Bank PLC,
as Administrative Agent
200 Park Avenue, 4th Floor
New York, NY 10166

 

Attention: Ms. May Wong

 

[Date(1)]

 

Dear Sirs and Madams:

 

The undersigned, Chevron Phillips Chemical Company [LLC][LP] (the “Requesting
Borrower”) refers to the Credit Agreement dated as of July 30, 2004 (as it may
be amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Chevron Phillips Chemical Company LP and Chevron
Phillips Chemical Company LLC, each as a Borrower, the several Lenders from time
to time party thereto, Barclays Bank PLC, as Administrative Agent, and the other
agents therein named.  Terms used herein and not otherwise defined herein shall
have the meanings assigned to such terms in the Credit Agreement.  The
Requesting Borrower hereby gives you notice pursuant to subsection 2.4 of the
Credit Agreement that it requests a Same Day Loan under the Credit Agreement,
and in that connection sets forth below the terms on which such Same Day Loan is
requested to be made:

 

(A)          Date of Same Day Loan (which is a Business Day),

 

(B)           Principal Amount of Same Day Loan(2), and

 

(C)           Length of Interest Period for each Same Day Loan requested
herein.(3)

 

--------------------------------------------------------------------------------

(1).          Not later than 12:00 P.M., New York City time, on the day of a
proposed Same Day Loan.

(2).          In an aggregate principal amount of the lesser of (1) $1,000,000,
and (2) the then Available Commitments with respect to Same Day Loans.

(3).          Commences on the Borrowing Date and ends (a) on a Business Day not
later than 15 days after such Borrowing Date, or (b) if an Interest Period is
not specified, on the first Business Day after the Borrowing Date.

 

H - 1

--------------------------------------------------------------------------------


 

Upon acceptance of any or all of the Loans made by the Same Day Lender in
response to this request, the Requesting Borrower shall be deemed to have
represented and warranted that the conditions specified in subsection 4.2 of the
Credit Agreement have been satisfied.

 

 

Very truly yours,

 

 

 

CHEVRON PHILLIPS CHEMICAL
COMPANY [LLC][LP]

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

H - 2

--------------------------------------------------------------------------------


 

Exhibit I to the
Credit Agreement

 

FORM OF CONVERSION OR CONTINUATION REQUEST

 

Barclays Bank PLC,
as Administrative Agent
200 Park Avenue, 4th Floor
New York, NY 10166

 

Attention: Ms. May Wong

 

[Date]

 

Dear Sirs and Madams:

 

The undersigned, Chevron Phillips Chemical Company [LLC][LP] (the “Requesting
Borrower”), refers to the Credit Agreement dated as of July 30, 2004 (as it may
be amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Chevron Phillips Chemical Company LP and Chevron
Phillips Chemical Company LLC, each as a Borrower, the several Lenders from time
to time party thereto, Barclays Bank PLC, as Administrative Agent, and the other
agents therein named. Terms used herein and not otherwise defined herein shall
have the meanings assigned to such terms in the Credit Agreement.

 

Pursuant to subsection 2.7 of the Credit Agreement, this Notice of
Conversion/Continuation (the “Notice”) represents the Requesting Borrower’s
irrevocable election to [insert one or more of the following]:

 

1              Convert $                    in aggregate principal amount of ABR
Loans to Eurodollar Loans on                 , 20   (1).  The initial Interest
Period for such Eurodollar Loans is requested to be a              month period.

 

2              Convert $                    in aggregate principal amount of
Eurodollar Loans with a current Interest Period ending                   , 20   
to ABR Loans on                  , 20   (2).

 

3              Continue as Eurodollar Loans $                  in aggregate
principal amount of Eurodollar Loans with a current Interest Period ending
                , 20   (3).  The succeeding Interest Period is requested to be a
        month period.

 

--------------------------------------------------------------------------------

(1).          Not later than three Business Days’ prior irrevocable notice.

(2).          Not later than 12:00 P.M., New York City time, on a Business Day;
provided, that any such conversion of Eurodollar Loans may only be made on the
last day of an Interest Period with respect thereto.

(3).          Only may be continued as such upon the expiration of the then
current Interest Period with respect thereto.

 

I - 1

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

CHEVRON PHILLIPS CHEMICAL
COMPANY [LLC][LP]

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

I - 2

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

SECTION 1.

DEFINITIONS

 

 

 

 

1.1

Defined Terms

 

 

 

 

1.2

Other Definitional Provisions

 

 

 

 

SECTION 2.

AMOUNT AND TERMS OF COMMITMENTS

 

 

 

 

2.1

Commitment

 

 

 

 

2.2

Repayment of Loans; Evidence of Debt

 

 

 

 

2.3

Procedure for Revolving Credit Borrowing

 

 

 

 

2.4

Same Day Loans

 

 

 

 

2.5

Termination or Reduction of Commitments

 

 

 

 

2.6

Optional and Mandatory Prepayments

 

 

 

 

2.7

Conversion and Continuation Options

 

 

 

 

2.8

Maximum Number of Tranches

 

 

 

 

2.9

Fees

 

 

 

 

2.10

Interest Rate

 

 

 

 

2.11

Computation of Interest and Fees

 

 

 

 

2.12

Inability to Determine Interest Rate

 

 

 

 

2.13

Pro Rata Treatment and Payments

 

 

 

 

2.14

Increased Costs

 

 

 

 

2.15

Illegality

 

 

 

 

2.16

Taxes

 

 

 

 

2.17

Break Funding Payments

 

 

 

 

SECTION 3.

REPRESENTATIONS AND WARRANTIES

 

 

 

 

3.1

Existence and Power

 

 

 

 

3.2

Requisite and Governmental Authorization; Contravention

 

 

 

 

3.3

Enforceability

 

 

 

 

3.4

Litigation

 

 

 

 

3.5

Financial Statements; No Material Change

 

 

 

 

3.6

Employee Benefit Plans

 

 

 

 

3.7

Taxes

 

 

 

 

3.8

Material Subsidiaries

 

 

 

 

3.9

Investment Company Act

 

 

i

--------------------------------------------------------------------------------


 

3.10

Regulation U

 

 

 

 

3.11

Compliance with Laws

 

 

 

 

3.12

Purpose of Loans

 

 

 

 

SECTION 4.

CONDITIONS PRECEDENT

 

 

 

 

4.1

Conditions to Effectiveness of Agreement

 

 

 

 

4.2

Conditions to Each Loan

 

 

 

 

SECTION 5.

AFFIRMATIVE COVENANTS OF THE BORROWERS

 

 

 

 

5.1

Obligations

 

 

 

 

5.2

Financial Reporting Requirements

 

 

 

 

5.3

Notices

 

 

 

 

5.4

Maintenance of Property; Insurance

 

 

 

 

5.5

Compliance with Laws

 

 

 

 

5.6

Books and Records

 

 

 

 

5.7

Further Assurances

 

 

 

 

SECTION 6.

NEGATIVE COVENANTS OF THE BORROWERS

 

 

 

 

6.1

Negative Pledge

 

 

 

 

6.2

Consolidations, Mergers and Sales of Assets

 

 

 

 

SECTION 7.

EVENTS OF DEFAULT

 

 

 

 

SECTION 8.

THE ADMINISTRATIVE AGENT

 

 

 

 

8.1

Appointment of Administrative Agent; No Other Duties

 

 

 

 

8.2

Delegation of Duties

 

 

 

 

8.3

Exculpatory Provisions

 

 

 

 

8.4

Reliance by Administrative Agent

 

 

 

 

8.5

Notice of Default

 

 

 

 

8.6

Non-Reliance on Administrative Agent and Other Lenders

 

 

 

 

8.7

Indemnification

 

 

 

 

8.8

Administrative Agent in Its Individual Capacity

 

 

 

 

8.9

Successor or Substitute Administrative Agent

 

 

 

 

8.10

Syndication Agent; Co-Documentation Agents; Co-Lead Arrangers

 

 

 

 

SECTION 9.

MISCELLANEOUS

 

 

 

 

9.1

Amendments and Waivers

 

 

ii

--------------------------------------------------------------------------------


 

9.2

Notices

 

 

 

 

9.3

No Waiver; Cumulative Remedies

 

 

 

 

9.4

Confidentiality

 

 

 

 

9.5

Payment of Expenses; Indemnification

 

 

 

 

9.6

Successors and Assigns; Participations; Purchasing Lenders

 

 

 

 

9.7

Adjustments; Set-off

 

 

 

 

9.8

Counterparts

 

 

 

 

9.9

GOVERNING LAW

 

 

 

 

9.10

Jurisdiction; Venue

 

 

 

 

9.11

Survival and Termination of Agreement

 

 

 

 

9.12

Entire Agreement

 

 

 

 

9.13

WAIVER OF JURY TRIAL

 

 

 

 

9.14

Severability

 

 

 

 

9.15

Joint and Several Liability

 

 

SCHEDULE I

Lender Information

 

 

 

 

ANNEX A

Pricing Grid

 

 

 

 

EXHIBIT A

Form of Note

 

EXHIBIT B

Form of Assignment and Acceptance

 

EXHIBIT C

Form of Closing Certificate

 

EXHIBIT D

Form of Secretary’s Certificate

 

EXHIBIT E-1

Form of Opinion of Counsel to the Borrowers

 

EXHIBIT E-2

Form of Opinion of Counsel to the Borrowers

 

EXHIBIT F

Form of Borrowing Request

 

EXHIBIT G

Form of Exemption Certificate

 

EXHIBIT H

Form of Same Day Borrowing Request

 

EXHIBIT I

Form of Conversion or Continuation Request

 

 

iii

--------------------------------------------------------------------------------